     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 1 of 109




                   COLLECTIVE BARGAINING AGREEMENT

                                  between

                       PASSAVANT MEMORIAL HOMES

                                    and

TEAMSTERS AUTOMOTIVE CHAUFFEURS, PARTS, GARAGE, OFFICE CLERICAL,
AIRLINE, HEALTHCARE, PETROLEUM INDUSTRY, PRODUCE, BAKERY AND
INDUSTRIAL WORKERS, WITHIN WESTERN PENNSYLVANIA AND JOINT COUNCIL #40,
LOCAL UNION NO. 926, AFFILIATED WITH INTERNATIONAL BROTHERHOOD OF
TEAMSTERS

                                    and

GENERAL TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF BEAVER,
LAWRENCE, AND MERCER COUNTIES, PENNSYLVANIA, Affiliated with the International
Brotherhood of Teamsters, Joint Council No. 40, Teamsters Local 261

                                   and

                   GENERAL TEAMSTERS, LOCAL 326 (Delaware)


                                 Effective
                              JANUARY 1, 2018

                                   through

                             DECEMBER 31, 2021




                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 2 of 109




                             Table of Contents

                                                                        Page

ARTICLE   I        Purpose and Intent of the Parties                      2
ARTICLE   II       Recognition                                            2
ARTICLE   III      Union Membership and Check Off                         3
ARTICLE   IV       Management Rights                                      4
ARTICLE   V        Supervisors                                            6
ARTICLE   VI       Responsibilities of the Parties                        6
ARTICLE   VII      No Strike / No Lockout                                 7
ARTICLE   VIII     Grievance Procedure                                    8
ARTICLE   IX       Employee Discipline                                   10
ARTICLE   X        Paid Time Off                                         12
ARTICLE   XI       Company Holidays                                      16
ARTICLE   XII      Miscellaneous Leave                                   17
ARTICLE   XIII     Non-Duplication of Benefits                           19
ARTICLE   XIV      Overtime                                              19
ARTICLE   XV       Hours of Work; Part-Time Status                       20
ARTICLE   XVI      “Floater” Position                                    20
ARTICLE   XVII     Safety and Bulletin Boards                            21
ARTICLE   XVIII    Seniority/Bidding/Recall                              21
ARTICLE   XIX      Part-Time Employees / Seasonal Employees              24
ARTICLE   XX       Insurance Benefits / 401(K) Plan                      26
ARTICLE   XXI      Hourly Rates                                          32
ARTICLE   XXII     Severability                                          33
ARTICLE   XXIII    Prior Agreements                                      33
ARTICLE   XXIV     DRIVE                                                 33
ARTICLE   XXV      Job Descriptions                                      34
ARTICLE   XXVI     Miscellaneous                                         34
ARTICLE   XXVII    Term of Agreement                                     38
ARTICLE   XXVIII   Signatures                                            38
Attachment “A” – Wage Scale
Attachment “B” – Revised Policies
       Bid
       Discipline
       Employment
       Paid Time Off Benefits
       Timeclock
Attachment “C” – Existing Drug and Alcohol Policies Referenced
       Drug and Alcohol Testing Program
       Drug and Alcohol Use in the Workplace
       Pre-Employment Drug and Alcohol Screening

Attachment “D” – Previous Extension and Side Agreements Integrated into
                 Collective Bargaining Agreement




                                   Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 3 of 109



                                AGREEMENT

     THIS AGREEMENT, dated this FIRST day of JANUARY 2018, by and
                               between:

                       PASSAVANT MEMORIAL HOMES,

hereinafter referred to as “Employer”,

                                   and

     TEAMSTERS AUTOMOTIVE CHAUFFEURS, PARTS, GARAGE, OFFICE
     CLERICAL, AIRLINE, HEALTHCARE, PETROLEUM INDUSTRY,
     PRODUCE, BAKERY AND INDUSTRIAL WORKERS, WITHIN WESTERN
     PENNSYLVANIA AND JOINT COUNCIL #40, LOCAL UNION NO.
     926, AFFILIATED WITH INTERNATIONAL BROTHERHOOD OF
     TEAMSTERS

                                   and

     GENERAL TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND
     HELPERS OF BEAVER, LAWRENCE, AND MERCER COUNTIES,
     PENNSYLVANIA, Affiliated with the International
     Brotherhood of Teamsters, Joint Council No. 40,
     Teamsters Local 261

                                  and

     GENERAL TEAMSTERS, LOCAL 326 (Delaware)

hereinafter referred to as “Union”.




                                                                        1



                                 Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 4 of 109



                               ARTICLE I
                   Purpose and Intent of the Parties

     It is the intention of the parties hereto to set forth herein a
basic agreement between the employees covered by this Agreement and the
Company covering rates of pay, hours of work, and other conditions of
employment so as to promote orderly and peaceful relations with the
employees, to achieve uninterrupted operations of the facilities, and to
provide a procedure for prompt and equitable adjustment of alleged
grievances that may arise during the life of this Agreement.

                               ARTICLE II
                               Recognition

     The Union, having been designated as the exclusive collective
bargaining representative of the employees of the Company, in accordance
with certification by the National Labor Relations Board at Case No. 6-
RC-11813 and 6-RC-11837, is recognized by the Company as said employee’s
exclusive bargaining representative. Accordingly, the Union makes this
Agreement in its capacity as the exclusive collective bargaining
representative of such employees. This recognition clause is limited and
applicable only to those classifications of employment covered by this
Agreement (and specifically does not apply to ISO and ISC “coaches”).

      The Employer will recognize the Union and this Agreement at any
replacement or new location within the geographic area as set forth in
the N.L.R.B. Certification set forth above or by agreement of the parties
(where employees covered by this Agreement are employed.

     In the event of the sale or transfer (except an inter-company
transfer) of the facilities covered by the Recognition Article of this
Agreement, as a condition of a business transaction, the Employer shall
use reasonable efforts to attempt to secure the employment of the
employees covered by this Agreement by its successor. Nothing contained
herein, however, shall be construed as a guarantee of continued
employment.

      It is understood and agreed that if the Employer establishes a new
or replacement facility in which it employs people to work in the
classifications of employment covered by this Agreement, it will offer
the existing employees the opportunity to transfer, in seniority, to such
facility, will recognize the Union as the exclusive bargaining
representative, and will extend and apply the terms of this Agreement at
those locations.

     This Agreement is to be interpreted to be consistent with the
applicable labor law.




                                                                        2



                                 Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 5 of 109



                               ARTICLE III
                     Union Membership and Check Off

Section 1.      Union Membership

                 1.    All employees covered by this Agreement shall
become Union members no later than the completion of their probationary
period, as defined herein, with the Employer and shall remain members in
good standing of the Union as condition of continued employment. For
purposes of this Article, an employee may satisfy the good standing
requirement by the payment of uniform initiation fees and dues applicable
to all employees in the bargaining unit. The Union agrees to keep the
Employer advised as to the amount of its regular initiation fee and dues
in order to assist employees to maintain themselves in good standing with
the Union.

                      The Employer and the Union recognize that each
employee subject to the application of this union security clause has the
right to be or remain a non-member of the Union by becoming a financial
core objector. As a financial core objector, each non-member has the
right (1) to object to paying for Union activities not germane to the
Union’s duties as bargaining agent and to obtain a reduction in fees for
such activities; (2) to be given sufficient information to enable the
employee to intelligently decide whether to object; and (3) to be
apprised of any internal Union procedures for filing objections.

                 2.    The Union may give written notice to the Employer
and to the employees concerned when the employee is not in good standing.
If such employee is not restored to good standing within thirty (30)
working days after receipt of such notice by the Employer and the
employee, the Employer will, upon written request from the Union,
discharge that employee.

                3. On or before the last day of each month, the Company
will provide monthly membership lists to the Local Union.

Section 2.      Check Off

                 1. The Company will check off monthly dues, assessments,
and initiation fees as designated by the Secretary/Treasurer of the Union
as membership dues in the Union, on the basis of individually signed
voluntary check-off authorization cards, in standard forms to be
furnished by the Union.

                 2. Deductions on the basis of authorization cards
submitted to the Company the last week of each month shall commence with
respect to dues for the month in which the Company receives such
authorization card or in which such card becomes effective, whichever is
later. Dues for a given month shall be deducted from the second pay
closed and calculated in the succeeding month.



                                                                        3



                                   Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 6 of 109




                 3. The Company will submit together with the remittance
of funds checked-off a statement setting forth the name and clock number
and amount of dues, initiation fees, and assessments remitted from each
employee, together with a statement as to whether each amount deducted
from each employee is dues, initiation fees, or assessments. The Employer
further agrees to update the Union’s billing by deleting any employee
who has left, adding new employees and providing any change in name and
address.

                4. In the event an employee authorized the Company to
check-off his dues but said employee is not on the payroll during the
month in which the deduction is to be made, or said employee has no
earnings or insufficient earnings during that period, or is on leave of
absence, the employee must make his own arrangements with the Union to
pay such dues for said period.

Section 3.      Indemnity Clause

                1.   The Union shall indemnify and save the Company
harmless against any and all claims, demand, suits, or other forms of
liability that shall arise out of or by reason of action taken or not
taken by the Company for the purpose of complying with any of the
provisions of this section, or in reliance on any list, notice, or
assignment furnished under any of such provisions.

                 2.   The Union agrees to pay to the Company the full
legal fees and any and all costs required by the Company to defend
itself, its representatives, and agents of any kind, including managers
and supervisors, from any and all lawsuits, claims, or grievances of any
kind which may arise as a result of compliance in good faith with the
terms of this provision. In addition, the Union agrees to hold the
Company, its representatives and agents of any kind, harmless against any
adverse judgment or award which may result from said lawsuit, claim, or
grievance in connection with this Article. The Union shall have the right
to select counsel for the parties to defend any action arising under
this section.

Section 4.      Applicability

                The provisions of this Article and of the cards for
membership application and dues check-off shall be effective        in
accordance with and consistent with applicable provisions of State and
Federal law.

                              ARTICLE IV
                           Management Rights

Section 1.         The   Company  reserves   and   retains  solely   and
exclusively all of its common law rights to manage its business and
facilities. The sole and exclusive rights of management which are not
abridged by this Agreement shall include, but are not limited to, its
right to determine the existence of facts which are the basis of a
management decision; to establish or continue policies, practices, and
procedures for the conduct of business and, from time to time, to change

                                                                        4
                                   Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 7 of 109




or abolish such policies, practices, or procedures; the right to determine
and, from time to time, redetermine the number, location, and relocation
of its facilities; to determine the number of hours per day or per week
operations shall be carried on; to select and determine the number and
types of employees required; to assign work to such employees in
accordance with the requirements determined by management; to establish
and change work schedules and assignments; to transfer, promote, or demote
employees, or to layoff, terminate, or otherwise relieve employees from
duty for lack of work or other legitimate reasons, to determine the fact
of lack of work, to make and enforce reasonable rules for maintenance of
discipline; to suspend, discharge for just cause, or otherwise to take
such measures as management may determine to be necessary for the
orderly, efficient, and profitable operation of its business and/or
facilities. Management’s rights set forth above are limited by the terms
and provisions of this Agreement and must be consistent with same.

Section 2.       The Company has the right to create, and from time to
time, amend its work rules. The Company agrees to meet with the Union
on such work rules or their amendments prior to the implementation
thereof. The Union reserves the right to grieve the “reasonableness” of
such work rules as the Company may hereafter establish. If a grievance
is filed, it must be filed in a timely fashion per the Grievance Procedure
set forth herein.

Section 3.      Mutual agreements arrived at by the parties shall be
reduced to writing and shall be considered to set a precedent that is
binding, when executed, unless otherwise provided.

Section 4.       The parties agree that the existing policies of the
Company, which have been reviewed by a sub-committee of the Union’s
negotiating committee and accepted by signature, will remain in full
force and effect throughout the life of this Agreement, unless changed
by mutual agreement, or unless specifically amended by this Contract, or
as set forth in the next paragraph.

                Notwithstanding the above, it is understood that changes
necessitated by law or administrative order, or changes designed to
better comply with operational needs not falling within the Company’s
obligation to bargain, will not require mutual agreement.

Section 5.      Where and when appropriate, one (1) staff person, as
determined by Management, will be permitted to attend and give input
towards a consumer's Individual Support Plan.

Section 6.      A listing of 39 community homes and programs will be
"interview only" and not subject to the usual process of bumping and
bidding. The pool of interview only locations is subject to change, but
will not exceed this agreed to number for existing locations.

                 It is further agreed that during the term of the labor
agreement that the company will notify the Union to discuss any new
additions to this list due to the opening of a new location meeting
criteria set forth for an "interview only" location. In such an event,
the number of "interview only" houses may exceed the number 39 set forth
above. Criteria for a “new interview only” location will include request
                                                                        5
                                 Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 8 of 109




of family or the individual being served, specialized needs of the
individual, and the requirements of specialized skills or demeanor of
staff.

                In the event that the Union disagrees with the Company's
position on new "interview only" houses, it may proceed to mediation or
arbitration under the provisions of this agreement.


                                ARTICLE V
                               Supervisors

Section 1.      Supervisors refer to persons whose work consists of
supervising the work of others and who may at any time do the following:

                1.    Work required by emergency conditions.

                2.    Work performed for the purpose of instructing and
                      training employees.
                3.    Work which would be unreasonable to assign to
                      employees or work which requires the assistance of
                      such supervisors or which is minimal in amount.

                4.    Perform work when a regular qualified employee is
                      away from his/her work station for any reason or
                      for such period of time as is required to obtain a
                      qualified employee presently employed and currently
                      working on the shift to take over the job or when
                      for any reason the assistance or utilization of the
                      supervisor is necessary to insure continued
                      operations during any working day.

                5.    Supervisors or other non-bargaining unit employees
                      are not to be used to deny bargaining unit
                      employees any work or time and cannot be used in
                      replacement of bargaining unit employees under any
                      circumstances, except as this paragraph is modified
                      as set forth above, or as otherwise stated in this
                      Agreement.

                               ARTICLE VI
                     Responsibilities of the Parties

     The Company, its officers and representatives at all levels, are
bound to observe the provisions of this Agreement. The Union, its
officers and representatives at all levels, are bound to observe the
provisions of this Agreement. In addition to the responsibilities that
may be provided elsewhere in this Agreement, the following shall be
observed:

     1.    Neither the Company nor the Union shall intimidate or coerce
employees into joining the Union or continuing their membership therein,
except as provided herein.

     2.    There shall be no discrimination, restraint, or coercion
                                                                 6
                                 Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 9 of 109




against any employee because of membership in the Union.

     3.    The use of the masculine gender in this Agreement shall refer
to both male and female employees equally.

     4.    The applicable procedures of the Agreement shall be followed
for the settlement of all “grievances” as defined in this Agreement. It
is specifically understood that this provision will not preclude
employees from filing complaints with a Government Agency         where
appropriate. However, no arbitrator shall be empowered to render a
decision based upon matters that are proper before an administrative
process.

     5.    There shall be no discrimination of any kind because of
“protected” Union activity.
      6.   The Company and the Union agree that no provision of the
Agreement shall be applied to discriminate against any employee or with
respect to hiring, compensation, terms or conditions of employment,
because of an employee’s race, color, religion, sex, national origin,
disability, age, sexual orientation, or military status. The parties
agree that they will not limit, segregate, or classify employees because
of any of the above circumstances. It is further agreed that any
allegation of discrimination which is covered by applicable law or
regulation will be submitted to the government agency to which such
complaint would be properly assigned and that the grievance/arbitration
procedure will not
apply.

     7.    When an employee is required to write statements or
participate in a Human Resources/Abuse Investigation, said employee is
required to provide honest, truthful, and complete answers or written
statements as requested. The employee is required to report within
twenty-four (24) hours of the request of a meeting. The failure to report
for the scheduled meeting without a legitimate reason may result in
discipline. Employees will be paid a minimum of two (2) hours at any
meeting called by the Company for an investigation if it is the
employee’s day off.

                               ARTICLE VII
                         No Strike / No Lockout

Section 1.       Employees represented by the Union shall not engage in
any illegal strike, sit down, slowdown, or work stoppage during the life
of this Agreement. Neither the Union, nor any officer, agent, nor other
representative of the Union shall, directly or indirectly authorize,
assist, encourage, or in any way participate in any strike, sit down,
slowdown, or work stoppage during the life of this Agreement. Neither
will the Union, its officers, agents, nor representatives, condone or
ratify or lend support to any illegal strike, sit down, slowdown, or work
stoppage. If any employee or group of employees represented by the Union
should violate the intent of this Article, the Union through its proper
officers or agent will promptly notify the Company and such employee or
employees in writing, of its disapproval of such violation and will take
steps to effect a prompt cessation of such violation and a prompt
resumption of work.
                                                                       7
                                 Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 10 of 109




Section 2.      The Company agrees that during the term of this Agreement
that there shall be no lockouts. The closing of a facility or any part
thereof or curtailing of operations for business reasons shall not,
however, be construed to be a lockout.

                               ARTICLE VIII
                           Grievance Procedure

Section 1.      Should any difference, dispute, or controversy arise
between the Company and the Union, or any member of the Bargaining Unit,
as to the meaning, compliance with, or application of the provisions of
this Agreement, there shall be no suspension of work on account of such
differences, but such differences shall immediately be settled in the
following manner.

                 Step One — Human Resources Representative

                 The party alleging the grievance shall reduce the alleged
grievance to writing on a standard grievance form, and with the Steward
shall present the same to his/her Human Resources Representative within
five (5) business days of the alleged incident. The Human Resources
Representative will have five (5) business days to submit his/her written
answer to the employee and Union Steward. Any grievance not reduced to
writing within the five (5) business days, after the employee knows or
reasonably should have known of the alleged violation, will not be
accepted. TIME IS OF THE ESSENCE.

                 Step Two — Vice President of Human Resources

                 Where the Step One disposition is unsatisfactory, the
grievance may be appealed within five (5) business days after receipt
of the Human Resources Representative’s written answer to the Vice
President of Human Resources. A meeting will then be arranged between
the Vice President of Human Resources and the Union’s Business
Representative. The parties’ representatives, at all levels, will comply
with the time limits as they apply to grievance answers. The Vice
President of Human Resources will have five (5) business days to submit
his/her written answer to the employee/Union. If the grievant does not
attend the first grievance meeting, the meeting will be rescheduled once.
If the grievant does not attend the re-scheduled grievance meeting, the
Union will withdraw the grievance.

                 Step Three — Arbitration

                 1. Where the Step Two disposition is unsatisfactory, the
grievance may be thereafter submitted to arbitration by the Union or the
Company. Grievances appealed to the Third Step by either party shall be
determined by an arbitrator to be appointed by the mutual agreement of
the parties hereto. Should the parties fail to or be unable to agree on
the appointment of an arbitrator within five (5) business days following
the receipt by the Company of a request from the Union to arbitrate the
grievance in question, either party may request the Pennsylvania Bureau
of Mediation to submit a list of seven (7) arbitrators to the parties,
with each party each alternatively striking off one name from the list
                                                                         8
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 11 of 109




and until one name shall remain. Said remaining name to be the selected
arbitrator.

                  2. Any grievance which has been scheduled for
arbitration and has a date for the hearing the parties will meet thirty-
five (35) calendar days before to see if settlement can be reached so the
parties will not have to pay the cancellation fee. At arbitration, an
arbitrator shall be bound in arriving at a decision by the provisions
of this Agreement, and the arbitrator shall have no power to amend,
modify, add to, or take away any provisions hereof, but shall be limited
to interpretation and application of this Agreement. The Arbitrator shall
render the decision within thirty (30) calendar days of the arbitration
hearing.

                3.   Any arbitrator appointed under the terms of this
Grievance Procedure is prohibited from making any award of monetary
damages under any Federal, State, or Local Law, Statute, or Regulation.
However, the arbitrator is empowered to render a monetary award, which
may include lost benefits under the contract, as the arbitrator deems
appropriate.

                4.   The award of the arbitrator shall be final and
binding on the Company, the Union, and the employee(s) involved.

                 5. The expenses incident to the services, filing fees,
transportation, lodging, etc., (if any) of an arbitrator shall be paid
jointly by the Company and the Union. Should either party request a court
reporter and/or that the proceeding be held at a hotel, the party making
the request will be responsible for all costs associated with the request.

                 6.    When an employee is called to testify at a
grievance or arbitration hearing, said employee is required to testify
at said hearing and is required to provide honest, truthful, and complete
answers to all questions asked of the employee. The failure of the
employee to comply with this provision may result in discipline.

Section 2.      Arbitration may be moved to Mediation with mutual
agreement by the Employer and Union. Such Mediation will be final and
binding and replace arbitration as the last step of the Grievance
Procedure.

Section 3.       The failure to appeal or answer a grievance within the
time limits specified shall settle the grievance on the basis of a
Company’s or Union’s last answer or position, except by mutual agreement.

Section 4.       Job Stewards

                 1.  The Company recognizes the right of the Union to
designate the following job stewards and alternates: Local 261–two (2)
stewards and one (1) alternate steward; Local 926–one (1) chief steward
and one (1) steward/region. The total number of stewards will not exceed
twenty-one (21). The Union shall certify to the Company, in writing, the
names of the steward and alternates assigned to each Company facility.
Union officers shall also be designated in writing to the Company. Any
changes in Union representation shall be recognized by the Company only
                                                                         9
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 12 of 109




after the changes are certified to the Company in writing by the Union.

                2.   Job stewards and alternates shall be afforded such
time off, with pay, as may be required to investigate and process
grievances in conformity with the Grievance Procedure set forth herein.
The Job Stewards must specifically identify the grievance to management
and the time needed to investigate and/or process the grievance. Any
paid time must be mutually agreed upon by the parties. Union Stewards
will be given time off, without pay, to attend meetings called by Local
Union 926, 261, or 326 when the meeting involves a Passavant-related
issue and provided the Steward has given the Company at least forty-
eight (48) hours advance notice. In such event, the Steward will not be
required to use PTO, vacation, or personal days. This provision is
subject, however, to the superior needs of the Company to provide
coverage for the consumers, and, in the event of any emergency, such
authority may be cancelled due to the need to provide coverage as set
forth herein by the Company.

                 3.   Authorized representatives of the Union shall be
granted reasonable access to Company property, during normal hours of
operation, for reasonable periods of time, to investigate grievances and
to determine if the Contract is being adhered to. It is understood and
agreed that the Union will provide as much notice as reasonably possible
and will respect the need to cause as little interference to the clients’
home life as possible. Notice will be provided to Passavant’s Human
Resource Manager’s office by phone prior to arriving at the place of
business, and the Union will advise Management of the case(s) being
investigated.


                                ARTICLE IX
                           Employee Discipline

Section 1.       The Company shall neither suspend nor discharge an
employee except for just cause. In any case involving the suspension or
discharge of an employee, the Company shall immediately notify the
employee and steward in writing of his suspension and/or discharge and
the reason therefor. A copy of such notice shall be mailed to the Union
office at the time of the suspension or discharge. In the event of a
reprimand (discipline less than a suspension of any type), the warning
letter shall remain in effect for a period of nine (9) months from the
date of the letter and shall thereafter not be used for future discipline
unless:

                 a.   The warning is the second or greater warning for
                      the same offense, notwithstanding the elimination
                      of the first letter, or

                 b.   The employee receives a second warning letter or
                      commits another offense within the nine (9) month
                      period set forth above.

Employees are required to acknowledge receipt of disciplinary letters,
but such signature shall only be deemed an acknowledgment of receipt of
the notice and not an admission of guilt.
                                                                         10
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 13 of 109




                 Company Suspensions. The parties have agreed that when
the Company determines to suspend an employee, under the terms of the
right of the Company to discipline said employee, such employee shall
continue to work pending the outcome of the discipline hearing. This
provision shall not apply to cases of abuse, or serious moral turpitude,
including but not limited to physical assaults on fellow employees or
guests or others, possession of drugs or alcohol, theft, significant
sexual harassment issues, or other similar serious offenses which could
lead to termination. The determination of the right to suspend without
further work is vested in the Company subject to the provisions set forth
herein. In the event an employee is removed from a position due to a
discipline issue or a consumer requesting the said employee be removed
and a grievance has been filed timely, that employee’s position will not
be posted for a permanent bid until the matter has been resolved through
the Grievance Procedure. The Company can post a temporary bid for the
position, which must state that it is temporary. Employees that are
removed from a position for just cause must take an open position and
cannot bump by seniority. Employees that are bumped may bid on any open
shift that comes available.

Section 2.       The right to discipline and/or discharge shall not
include the right to impose as a discipline financial responsibility for
an accident caused by an employee’s negligence, unless the conduct was
intentional or criminal.

                 It shall not be a violation of this Agreement, and it
shall not be cause for discharge or disciplinary action in the event an
employee refuses to enter upon any property involved in a primary labor
dispute, or refuses to go through or work behind any primary picket line,
including the primary picket line of Unions party to this Agreement, and
including primary picket lines at the Employer’s places of business,
except through a “Union Gate”. Employees must report to work to care for
the clients, and if a picket line is established, employees must proceed
to work through a “Union Gate” which will be established. The Employer
and the employees are always required to safeguard the client’s best
interest, such as crossing a picket line to deliver the client to a
hospital or health care provider, except as otherwise provided by this
Agreement.

                 Once the Employer has received notice from a bargaining
unit employee that a primary labor dispute exists at a care giver or
other facility, it will not dispatch another bargaining unit employee to
that location. Once said notice has been given, no bargaining unit
employee may be required to cross the picket line.

Section 3.       Probationary Employees

                 It shall be a condition of employment that all employees
covered by this Agreement and hired on or after its effective date shall
be considered as probationary employees for a period of One Hundred
Twenty (120) calendar days, during which time they shall have no
seniority, but shall enjoy and be bound by all the provisions of this
Agreement, except Section 1 of this Article. The probationary period may
be extended beyond the first One Hundred Twenty (120) calendar days for
                                                                         11
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 14 of 109




up to Thirty (30) additional days with mutual agreement of the Union and
the Company. During the probationary period, an employee may be
terminated by the Company for any reason or no reason without recourse
to the grievance/arbitration procedure. If such employees are retained
beyond the probationary period, following the beginning of           such
employment, they shall immediately thereafter, be reclassified as regular
employees and as a condition of employment become members of the Union
and remain members in good standing as provided by the provisions of this
Agreement, and their seniority shall commence as of the date of their
employment.
                 In defining the One Hundred Twenty (120) calendar days
referred to in the Probationary Employees language and Seniority
language, the following shall apply:

                 1.   Employees who have completed the required One
                      Hundred Twenty (120) calendar days eligibility
                      period, shall enjoy all benefits provided by the
                      completion of the agreed-to period and shall meet
                      all obligations which it imposes immediately
                      thereafter;

                 2.   “PRN” employees are “casual” employees and/or
                      “substitute” and as such are used as substitutes
                      for absent employees and are covered by this
                      Agreement.

                 3.   The Employer shall check quarterly to see that PRN
                      employees work at least sixteen (16) hours per
                      month to reach their obligations per company
                      policy.       House        Coordinators/       Site
                      Supervisors/Regional Program Directors will be
                      required to call the PRN employees when extra hours
                      are available.

                                ARTICLE X
                          Paid Time Off (“PTO”)

         Explanation of Passavant’s PTO Procedures:

Passavant’s structure for holiday, vacation, personal days, and sick time
is packaged under the all-inclusive category of PTO for all employees.
For the purposes of this Article, Residential Staff include employees
who work a rotating schedule in coordination with a 7-day-a-week, 24-
hour-a-day operation, and Day Staff includes employees who work in a
program that operates 5-days-a-week (Monday-Friday), 8-hours-a-day.

Section 1.       Designated PTO

The Company agrees to pay its regular full-time employees covered by this
Agreement, who meet the eligibility requirements set forth in this
Article, PTO equal to the number of daily hours worked at the employee’s
regular hourly base wage rate.

Section 2.       Eligibility
                                                                         12
                                  Exhibit A
       Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 15 of 109




                  1. To be eligible for PTO, an employee               must    have
  successfully completed the defined probationary period.

                  2. PTO shall be based on the categories of full-time
  and part-time employees.

                  3.   Employees shall earn PTO in one comprehensive
  package, with no distinction between holiday, vacation, personal days,
  or sick time.


  Section 3.          Allocation of PTO

                           Residential Staff                       Day Staff
Number of           PTO        Seniority      Total       PTO      Seniority     Total
 Years of      Hours Per       Hours Per   Hours Per   Hours Per   Hours Per   Hours Per
Employment          Year         Year          Year      Year        Year        Year
  Year 1             48            0            48        56           0             56
  Year 2             96            0            96        80           0             80
  Year 3            144            0           144        120          0             120
  Year 4            144           16           160        120         16             136
  Year 5            144           16           160        120         16             136
  Year 6            144           34           178        120         34             154
  Year 7            144           34           178        120         34             154
  Year 8            144           34           178        120         34             154
  Year 9            144           34           178        120         34             154
 Year 10            144           34           178        120         34             154
 Year 11+           144           60           204        120         60             180




               1.     Residential Staff and Day Staff shall also receive
                      one Birthday PTO day and one Emergency PTO day per
                      year.

               2.     Day Staff shall also receive eight paid holidays per
                      year.

               3.     Employees shall not be eligible to use their PTO until
                      they have completed their probationary period.
               4.     Year 1 accrual of PTO in the chart above shall begin
                      on the first day of employment. Year 2 PTO accrual
                      shall begin on the first day of the calendar year after
                      an employee’s date of hire if hired between January 1
                      and November 30. Year 2 PTO accrual begins on the first
                      day of the second calendar year after an employee’s
                                                                                13
                                           Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 16 of 109




                  date of hire, if hired between December 1 and December
                  31. (Example: Hired on January 1, 2018 - November 30,
                  2018, Year 2 accrual begins January 1, 2019. Hired on
                  December 1, 2018-December 31, 2018, Year 2 accrual
                  begins January 1, 2020.)

             5.   Residential Staff PTO accrues monthly and is awarded on
                  the 16th day of each month. Day Staff are awarded PTO
                  on January 1 of each year. If Staff transfer between
                  Residential and Day programs through the year, prorated
                  allocations of PTO shall be made to align the PTO to
                  the staff’s new position. Should the proration create
                  a negative PTO balance, the negative balance is carried
                  forward. Any negative PTO balance shall be deducted
                  from an employee’s final paycheck if the employee
                  separates from employment.

             6.   Seasonal/PRN employees are not eligible for PTO.
                  However, Seasonal/PRN employees are paid overtime for
                  hours worked in excess of 40 within any given week.
                  Failure of a PRN staff to work out a 2-week notice will
                  result in the termination of employment.

             7.   Part-time employees must be hired to work at least 14
                  hours per week to be eligible for PTO. Eligible Part-
                  time employees earn PTO per year, equal to the average
                  number of hours scheduled per week. Eligible Part-time
                  employees begin accruing PTO at the start of their
                  employment but may not use PTO until they have completed
                  their probationary period. Part-time employees are not
                  eligible to earn seniority hours.


Section 4.        Seniority Hours

                Seniority hours shall be awarded on July 1 if the
employee is hired between January 1 and June 30. Seniority hours are
awarded on January 1, if the employee is hired between July 1 and
December 31.

Section 5.        PTO Requests

                PTO must be requested at least two weeks in advance.
PTO for a holiday cannot be requested sooner than 30 days preceding
the holiday. Multiple requests for the same day received by the
Employer will be approved based on the date of request and seniority.
No PTO may be taken once a two week notice is submitted.

                 No PTO shall be taken once an employee gives their
two-week notice to go PRN. If an employee takes PTO after giving their
two-week notice to go PRN, the employer shall have just cause to
discharge the employee.

Section 6.        Birthday PTO
                                                                         14
                                    Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 17 of 109




               An employee’s birthday shall be considered as a
holiday. All regular full-time employees are eligible to receive
Birthday PTO.

                      a.   The Birthday PTO will account for    1 shift
(up to 8 hours). Should your birthday fall on a day when        you are
scheduled more than 8 hours and you wish to take this day       as your
Birthday PTO day, you will be required to take the remainder    of time
as PTO.

                      b.   The Birthday PTO can be taken on your actual
birthday or any day during the pay period in which the birthday falls.
The Birthday PTO is not eligible for carry-over.

                      c.   You must submit a PTO slip to your House
Coordinator/Site Supervisor following the current PTO guidelines so
that he/she is able to adequately cover the shift during your absence.

Section 7.       Company Holidays


                Residential Staff do not receive paid holidays off.
However, Residential Staff that work on the following days will be
compensated at 1.5 times their regular rate: New Year’s Day, Martin
Luther King, Jr. Day, Easter Sunday, Memorial Day, Independence Day,
Labor Day, Thanksgiving, and Christmas.

                Day Staff have the following holidays off with pay:
New Year’s Day, Martin Luther King, Jr. Day, Good Friday, Memorial
Day, Independence Day, Labor Day, Thanksgiving, and Christmas. If
the holiday falls on a Saturday, the previous Friday will be
considered the holiday. If the holiday falls on a Sunday, the
following Monday will be considered the holiday.

                Day Staff that work on a recognized holiday within a
residential program will additionally be paid at the OT rate for the
time they work on the holiday.

                Any employee reporting off the day before, day after,
or on the holiday will be issued a 24-hour unpaid suspension.


Section 8.       Paid Report Off

                      Employees who report off, due to illness, within
24 hours of their scheduled shift may request this day as a PRO (Paid
Report Off); however, this will be recorded on the attendance record
as a call off.

Section 9.       Allocation of PTO for Part-Time Employees in All
                 Programs

                 Part-time employees shall earn paid time equal to the
                                                                         15
                                    Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 18 of 109




number of scheduled hours in one (1) week.

Section 10.     Employees who are terminated for just cause for
disciplinary reasons forfeit their right to receive any paid leave
time as a result thereof.

Section 11.     PTO time will not be required to be used for sleep
time within a block schedule when PTO time is otherwise used to take
time off during scheduled working hours during the block schedule.
Further, the employee who uses PTO time for the entire day will not be
required to return that evening to cover the “sleep time”.

Section 12.      Emergency Day

                 Eligible employees shall be granted the use of one (1)
Emergency Day per employee, per each year of this Collective Bargaining
Agreement.              Said Emergency Day is not permitted to be carried
over; it must be used in the respective calendar year.

                                  ARTICLE XI
                               Company Holidays

Section 1.       Designated Holidays

                The Company agrees to recognize the following holidays
for the term of this Agreement:

                      New Year’s Day
                      Martin Luther King, Jr. Day
                      Good Friday (Day Staff)
                      Easter Sunday (Residential Staff)
                      Memorial Day
                      Independence Day
                      Labor Day
                      Thanksgiving
                      Christmas

Section 2.       Eligibility

                Only   full-time  Day   Staff  employees,  who   have
successfully completed the probationary period, shall be eligible for
holiday paid time off.

Section 3.       Holiday Pay--Not Worked

                 1. A Day Staff eligible employee shall be paid holiday
time at his/her regular pay rate, for the number of regularly-scheduled
hours.

                2. Day Staff eligible employees who are on
vacation during a Company-recognized holiday shall be paid for the
unworked holiday in addition to the vacation pay.



                                                                         16
                                   Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 19 of 109




Section 4.       Holiday Pay — Worked

                1. All employees who work on a holiday shall be paid
1-1/2 times their straight-time hourly rate for all hours worked on
the holiday.

                               ARTICLE XII
                           Miscellaneous Leave

Section 1.       Jury Duty Leave

                 Any employee who is called to and reports for jury
duty as required by State or Federal law shall be granted time off
from his/her regular schedule for a term of any jury service required
by law. The Company agrees to reimburse any such employee up to ten
(10) days’ pay each year for any days of work lost due to legally-
mandated jury service. Upon the completion of jury service, the
employee shall submit a copy of payment received and the Company shall
reimburse the employee the difference between this payment and the
amount that would have been earned through all regularly-scheduled hours
during the time of jury service. The reimbursement shall be paid at the
employee’s regular rate of pay.

Section 2.       Bereavement Leave

                The Company agrees to pay Bereavement Leave to
eligible employees. To qualify for Bereavement Leave, an employee
must be full-time and have successfully completed the probationary
period.

                Full-time employees shall be eligible for Bereavement
Leave as follows:

                 a.   THREE (3) CONSECUTIVE DAYS PAID LEAVE will be
                      paid the number of hours scheduled on the three
                      (3) days: Immediate family (spouse, parent or
                      guardian, current step-parent, children, current
                      step-children, brother or sister, brother-in-law,
                      sister-in-law,   parent-in-law,    grandchildren,
                      grandparent, and grandparent-in-law).

                 b.   ONE (1) DAY PAID LEAVE (Eight (8) Hours Paid Time
                      Off): Extended family (aunt, uncle, aunt-in-law,
                      uncle-in-law).

                 c.   Verification   of   death   (i.e.,   obituaries,
                      notification from funeral home) of the family
                      member must be presented to the Human Resources
                      Department within pay period of said leave.
                      Attendance at funerals other than the designated
                      family members should be requested under the PTO
                      Policy. The Employer will not unreasonably
                      withhold the requested time off.

                 Notwithstanding the above:
                                                                         17
                                   Exhibit A
    Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 20 of 109




                a.    Employees normally scheduled to work more than
eight (8) hours in a day (other than on a block shift), may use eight
(8) hours Bereavement Paid Time Off time and shall be paid for the
additional regularly scheduled hours on a bereavement day (Example: An
employee regularly scheduled for a 10-hour day uses 8 hours Paid Time
Off time and is absent for, and paid for 10 hours’ time.)

                b.    On “block shifts”, employees using Bereavement
Paid Time Off for Bereavement Leave will not be required to return to
work during the entire “block” and shall not suffer loss of regular
pay.



Section 3.      Military Service

                The Company agrees to comply in full with all of the
applicable provisions of any Federal or State law, with respect to
military leaves of absence.

Section 4.      F.M.L.A. Provisions

                1. The Company and the Union shall comply with the
provisions of the Family and Medical Leave Act of 1993 (FMLA) and the
corresponding Regulations adopted pursuant thereto, including the
eligibility provisions of the Act, which shall prevail.

                2. Employees do not receive salary during such leave,
but are entitled to such “employment benefits” as defined therein.

                3. For its part, the Union agrees that it and its
members will comply with all of the requirements of said Act,
including but not limited to the completion of application forms,
doctor certifications, and similar requirements contained in the
Regulations promulgated pursuant to the Act as a prerequisite to
entitlement of benefits under the Act.

                4. Notice to employees of their entitlement to take
proper FMLA leave is provided by the inclusion of these provisions in
this Collective Bargaining Agreement by the parties.

                5. Notice of the Company’s designation of FMLA leave
or of the employee’s intent to take FMLA leave shall be governed by
the Act.

                6. The calculation of the “leave year” under the FMLA
shall be a “rolling year”.

               7. Employees do not receive salary during such leave,
but are entitled to such short-term benefits to which they may be
eligible as defined in the “Short-Term Disability” Policy of the
Company.

                8.   Employees will not be required to use PTO days
                                                                        18
                                   Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 21 of 109




simultaneous with F.M.L.A. leave.

Section 5.       Short-Term Disability Benefits

                The Company agrees to pay eligible employees short-
term disability pay of fifty dollars ($50.00) per day or two hundred
fifty dollars ($250.00) per week for a maximum of twelve (12) weeks
when the employee is unable to work due to a serious medical/health
condition and/or birth or adoption of a child.

                1. Eligibility requirements for receiving short-term
disability are as follows:

                      a.    Full-time employees who have completed one
                            (1) year of employment.

                      b.    Full-time employees who are unable to work
                            due to a serious medical/health condition
                            or the birth or adoption of a child.

                2. An application as required under F.M.L.A. Leave
must be submitted and approved before payment will be initiated.

                3. Verification of ability to return to work must be
provided prior to any reinstatement. Verification must state, “No
Restrictions” and “Full Duty”.


                              ARTICLE XIII
                       Non-Duplication of Benefits

     No PTO benefits provided for in this Agreement shall be duplicated
or pyramided. PTO benefits provided for in this Agreement shall not be
duplicated or pyramided for legally mandated benefits for the same time
off unless specifically so provided in this Agreement.

                               ARTICLE XIV
                                Overtime

Section 1.       Overtime

                Overtime shall be paid at time and one-half over forty
(40) hours worked in a work week.

Section 2.      In computing overtime pay or premium pay, there shall
be no pyramiding, double counting, or duplication of any time.

Section 3.      All overtime work must be authorized and approved by
someone designated or acting in a managerial capacity.

Section 4.      All overtime work shall be offered by seniority within
the classification and location requiring such overtime, except for
hours covered by a Floater.

Section 5.       The Company will first offer overtime to employees who
                                                                         19
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 22 of 109




are at work by classification, by location. The employees will be
given at least one (1) hour notice of overtime unless overtime is
required because an employee has failed to notify the Company in a
timely manner, or in case of circumstances beyond the control of the
Company. If there are no employees at work in a particular
classification, then the overtime shall be offered to employees not at
work by seniority, per location. Should an insufficient number of
employees accept the overtime offering, and then the Company may assign
substitutes or casual employees, if available. Employees who are not
scheduled to work that day may not be forced to work. Any call off that
is more than four (4) hours is considered planned time off, and these
hours are to be offered to staff assigned to the house according to
seniority. If the call off is four (4) hours or less, the hours are to
be awarded to the staff on duty first, by seniority; if staff on duty
do not want the hours, the remaining staff assigned to the house are
to be called in seniority order and offered these hours.

Section 6.   Replacement hours necessitated by pre-planned time off
will be posted for bid by those locations employees, except for hours
covered by a Floater. If no one bids, the Employer may assign staff
as needed.


                                ARTICLE XV
                      Hours of Work; Part-Time Status

     Part-time    employees will not be scheduled for more than thirty-
one (31) hours   per week. Additional hours of work, when available,
may be worked    by the part-time employee, however, such additional
hours will not   change the part-time employee’s status to full time.



                                ARTICLE XVI
                            “Floater” Position

      The “Floater” position is described in the job description
created by the Company and reviewed by the Union. The description is
subject to change in accordance with the policies of the Company. The
parties agree that the Company may utilize up to three (3) floaters
per Region on a consistent schedule basis with one floater per shift,
and can hire up to eighteen (18) total floaters. Floaters may be used
in open shifts until the shift is filled for up to three (3) weeks.
No employee shall be pulled from their bid shift if a floater is
available to be used. The parties have agreed that this position will
be used to cover for employees that are off work due to miscellaneous
leaves as per Article XII of this Agreement, employees on workers’
compensation, or to cover for employees that are on PTO or call off
(after staff in the house where the PTO or call off occurred are
offered and have rejected the work). “Floaters” may also be used in
open positions after staff in the house, where the position is open,
have been offered and reject the work. The assignment of the “Floaters”
in open positions shall be done on a weekly basis at the sole discretion
of the Company. Floaters can be utilized as block staff or shifts. If
                                                                         20
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 23 of 109




there are more than three (3) floaters needed in a region at a time,
the Company shall notify the Union in writing. The parties agree that
the “Floater” job will be full-time and receive all benefits as per
this Agreement. The parties have agreed that for the duration of this
Agreement, there will be no more than eighteen (18) “Floater” positions
and the “Floater” will only be used as described in this section. The
number of floaters may be increased if the Union and Company mutually
agree.

                                 ARTICLE XVII
                          Safety and Bulletin Boards

Section 1.       Safety

                 Employees shall obey safety rules, exercise caution in
work procedures, and immediately report any work-related accidents
and/or unsafe conditions to their immediate supervisor. The Company shall
have the right to make and post reasonable safety rules and penalties.
The Company and Union agree to have a Safety Committee made up of three
(3) company representatives and three (3) Union representatives, each
party will appoint their representatives. The Committee will meet
quarterly and make recommendations to management on ways to improve
safety in the work place. When the committee can’t agree on procedures
for improving work safety the matter will be referred to Senior
Management and the Union Business Representatives for review. Senior
Management and Union Business Representatives will come to an agreement
to resolve the issue.

Section 2.       Bulletin Boards

                The Company shall provide reasonable bulletin board space
for the posting of official Union notices consistent with the terms and
conditions of this Agreement at each facility.

Section 3.       Reasonable Suspicion Drug & Alcohol Testing

                The Company shall continue its Drug and Alcohol Testing
Program policy, as initialed by the parties hereto.

                                 ARTICLE XVIII
                           Seniority/Bidding/Recall

Section 1.       The Employer agrees to provide the Union, at the time
of execution of this Agreement, a list containing the names and addresses
of all employees covered by this Agreement with their length of
continuous service with the Employer in seniority order. Such list shall
be kept up-to-date by the Employer and the Employer shall provide the
Union with an up-to-date copy every six (6) months during the term of
this Agreement. The Employer shall also notify the Union of each employee
hired, laid off, recalled, or whose employment is terminated. Such
seniority list shall also be posted in a conspicuous place at each place
of employment where employees covered by this Agreement may inspect same.

Section 2.       Seniority shall be defined as the length of continuous
                                                                         21
                                    Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 24 of 109




employment with the Company, beginning with the date and hour on which
the employee began work after last being hired. There shall be no
deduction for any time lost which does not constitute a break in
continuous service.

Section 3.       Continuous service shall be broken by:

                 1.   A layoff which last thirty-six (36) months or more.

                 2.   A termination for just cause.

                 3. A quit. Absence from work for three (3) consecutive
workdays without notice to the Company shall constitute a quit. Absent
circumstances beyond an employee’s control, failure to report to work
within five (5) calendar days of notice of recall from lay off shall
constitute a quit. Notice shall be actual notice in person or by
telephone or notice by sending a letter by Certified Mail to the
employee’s last-known address.

                4. Failure to report to work within ten (10) workdays
of recovery from any accident or disability of any kind.

                5. Acceptance of any job with a schedule which conflicts
with the employee’s work schedule.

                6. Absence due to an accident or disability for more
than five (5) years provided that an accident due to a disability shall
not break continuous service if the employee reports to work within ten
(10) workdays after final payment of compensation or such disability
after the end of the period used in calculating a lump-sum payment.

                 7. Accepting a non-unit job for more than sixty (60)
calendar days. Employees who are in this trial period may not be involved
in any type of disciplinary matter. A request to extend this period by
thirty (30) calendar days may be made by the Company. Such request
requires the mutual agreement of the parties.

Section 4.       Any dispute over the seniority of an employee shall be
handled through the grievance procedure. In order to challenge the
seniority determined for an employee, a grievance setting forth the
reasons for such challenge must be filed within ten (10) workdays of the
day on which the seniority list is posted by the Company. Any seniority
list not challenged by a grievance within ten (10) working days shall be
binding on both parties and the employees unless changed by mutual
agreement of the parties.

Section 5.       Seniority Lists

                 The Company shall post on the bulletin boards an up-to-
date seniority list no later than ten (10) days following the end of each
six (6) month period. A copy of the seniority list shall be given to the
Union.

Section 6. 1. The Employer recognizes the principle of seniority
governing layoffs and recalls when all other relevant factors are equal
                                                                         22
                                   Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 25 of 109




and for resolving conflicts in vacation or Paid Time Off scheduling.

                     Seniority and qualifications shall apply all times
subject to the terms of this Agreement.

                2.    Seniority   shall   not   apply    when  skills,
qualifications, or abilities specific to a particular position are
required by the Employer, only as follows (and see Section 7):

                The Employer reserves the right to assign, hire, or
transfer Job Coaches, House Coordinators, or Personal Support Employees
regardless of seniority.


Section 7.       Job Coach, Personal Support, House Coordinators, Life
                 Skills Support, and Program Instructor/Specialists,
                 Teacher-Counselor,   and    Specialized   Residential
                 Counselor:


                 1. Employees bidding on these jobs will be subject to
review by the Employer. All employees that bid on any of these jobs shall
be interviewed. The Employer shall send a written response regarding the
result of the interview to both the employee and the Union. The Employer
reserves the right to make decisions based on the Employer and consumers’
best interests, but no such decisions shall otherwise be arbitrary or
capricious.

                      When an employee successfully bids and is working
at a location for any of these jobs, said employee shall have the right
to bid into a different shift for the same position within the same
location. Employees shall not have the right to bid into a Personal
Support position. Should the employee be the bidder with the most
seniority, the bid shall be awarded to said employee without an interview
except in Personal Support positions.

                 2. House Coordinators will not report to the Company on
any of the following: attendance issues, job performance, nor may they
be required to testify against a bargaining unit member, except on issues
that are governed by State or Federal laws or regulations. House
Coordinators will be chosen from current bargaining unit members. The
opening will be posted for bid; the job will be awarded by qualifications
and seniority. The Employer reserves the right to make the decisions
based on the consumers’ best interest, but no such decisions shall
otherwise be arbitrary or capricious. The Union reserves the right to
file a grievance with regards to the awarding of the bid if it believes
the Company did so arbitrarily or capriciously.

Section 8.       Bidding Process

                1.   All bargaining unit jobs that become vacant, or
newly-created jobs within the bargaining unit, including new locations
as defined in the Recognition Clause of this Agreement, shall be posted
at all locations for at least seven (7) working days before filling.
Except as otherwise provided herein, the senior-qualified employee

                                                                         23
                                   Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 26 of 109




bidding on the job will be awarded the job, subject to this Agreement.
Once awarded the job, the employee shall have thirty (30) working days
to demonstrate his/her ability and qualifications. Any employee who is
disqualified during this period shall be returned to their former job
(not necessarily at their former location) without penalty. In such
event, the Employer shall then cause the open job to be re-bid. A
disqualified employee may not re-bid the same job unless he/she
demonstrates that he/she has received additional training or experience
sufficient to render him/her qualified to re-bid the position, in the
opinion of the Employer.

                2.   In the event of a closure or lay-off of any type, the
affected employees shall be permitted to bump into positions occupied by
less-senior employees, where such bumping employees are qualified. In
such event, the disqualified employee under 1. above has no such right
of return to his/her former job when such job is eliminated or the
subject of a layoff.

                 3.  In the event of a recall, the employees will be
recalled in inverse order of layoff (seniority shall prevail) subject to
qualifications for the positions being filled. Employees will be recalled
to their last-previously held position, if it is available.

                4.    In the event that an employee is “bumped” and their
original position from which they were bumped becomes open within thirty
(30) days of the original bump, the employee may return to the original
position from which they were originally bumped.

                 5.   House Coordinators and Lead Instructors will be
paid twenty-five dollars ($25.00) per month for cell phone reimbursement.

                6.    A rotating on-call schedule will be put in place
for House Coordinators on weekends and each House Coordinator will take
a turn every three (3) weeks.

                7.   The Company will make every effort to place
displaced (through no fault of their own) teacher-counselor and
specialized residential employees into another teacher-counselor or
specialized residential position.




                               ARTICLE XIX
                Part-Time Employees / Seasonal Employees

Section 1.       Part-Time Employees

                 1. Part-time employees shall mean a regular part-time
employee who holds a position for which the Union is the recognized
exclusive bargaining agent as set forth in Article II and who is regularly
scheduled to work thirty-one (31) hours or less in a work week.

                2. Part-time employees shall be given consideration for
full-time employment. Part-time employees becoming full-time employees
                                                                         24
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 27 of 109




shall retain company seniority for the purpose of wage rates and fringe
benefits.

                3.    It is agreed that the date of hire shall control
the seniority rank for all employees whether full-time, part-time, or
PRN.

Section 2.       Seasonal Employees

                 1. The Company may employ seasonal employees during the
period from May 1 through September 30 of each calendar year. Such
employees will work under the terms of this Agreement and may not deprive
any regular employees of any work. Seasonal employees may not be employed
until all part-time employees have been offered and/or accepted full-time
employment. Seasonal employment shall not include training periods.
However, it is specifically understood that training shall not include
the performance of bargaining unit work.

                2. Probationary employees shall continue to work ahead
of seasonal employees and shall be given credit for each day worked
during the seasonal period toward attainment of full-time employment.

                 3. Seasonal employees shall not receive any other fringe
                 benefits.

                4. Seasonal employees shall not be covered by the Union
Security provisions of this Agreement during the seasonal period.

                 5. Unless otherwise mutually agreed, seasonal employees
who continue to work or are recalled after September 30th shall be
considered regular seniority employees and will be placed on the
seniority list as of their first day of employment. They will then be
retroactively covered by the Union Security provisions. The Company will
identify all seasonal employees and will provide this information to the
Union on a monthly basis during the seasonal period.

                6. Part-time employees, who accept a full-time position
due to seasonal variances, shall be eligible for full-time benefits
during their change in status, except they shall not be eligible for
health care benefits if their change in status lasts less than ninety
                (90) working days.

                7. Seasonal employees may be employed during federally-
recognized holiday periods.




                                                                         25
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 28 of 109




                                ARTICLE XX
                     Insurance Benefits / 401(K) Plan

Section 1. All full time bargaining unit employees that have completed
six (6) months of service shall be eligible to participate in the
Employer’s 401(K) plan for the term of this Agreement.

                 The Company will make the following contributions for
regular full-time employees who qualify for participation under the terms
described in the Plan Documents (describing eligible employees) as
follows:

                 a.   July     1, 2018:       $100.00        per eligible full-time
                employee
                 b.   July     1, 2019:       $100.00        per eligible full-time
                employee
                 c.   July     1, 2020:       $100.00        per eligible full-time
                Employee
                 d.   July     1, 2021:       $100.00        per eligible full-time
                employee


                 The Employer will continue its own life insurance and
short-term disability plans. Upon termination of employment, all
employees shall be eligible to purchase the Life Insurance policy at his
or her own expense. The Employer shall send a letter of notification to
each eligible employee regarding the employee’s ability to continue the
life insurance policy.


Section 2.       All existing health insurance plans and employee
contributions will remain in place until July 31, 2018. This contract
further provides for four independent years of health insurance and
prescription benefit coverage, including Benefit Years 2019, 2020, 2021,
and 2022. Open enrollment will be offered to eligible employees in July,
prior to the commencement of each Benefit Year. Eligible employees
consist of full-time employees that have been employed for a consecutive
ninety (90) calendar days. Eligible employees may enroll in the Employer’s
health insurance plan as outlined in the Summary of Benefits below. The
described benefit design will remain in place for all four Benefit Years:

           Benefit   Year   2019:   August   1,   2018   –   July   31,   2019
           Benefit   Year   2020:   August   1,   2019   –   July   31,   2020
           Benefit   Year   2021:   August   1,   2020   –   July   31,   2021
           Benefit   Year   2022:   August   1,   2021   –   July   31,   2022




                                                                                 26
                                      Exhibit A
       Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 29 of 109




                               HEALTH INSURANCE

  Plan Option 1:

                             SUMMARY OF BENEFITS

           Annual Deductible (Individual/Family)         $300/$600
         Co-Insurance (In-Network/Out-of-Network)         90%/70%
         Out-of-pocket Maximum (Individual/Family)     $1,500/$3,000
                     PCP visit Co-pay                        $20
                  Specialist visit Co-pay                    $40
                 Urgent care visit Co-pay                    $40
                   Emergency Room Co-pay                    $150
                Generic Rx Co-Pay (Retail)                   $10
                 Brand Rx Co-Pay (Retail)                    $25
               Specialty (Generic) Rx Co-pay           20% up to $40
                Specialty (Brand) Rx Co-pay            20% up to $60

    The Employee’s health insurance contributions for the plan are set
    forth below:

                              Employee per Pay
                               Contributions*
                              24 pays/per year

                                   Seniority/Time of Service
   Beneficiary
                    90 Calendar   Over 3 Years   Over 5 Years    Over 7 Years
    Complement        Days -3       - 5 Years      - 7 Years
                       Years
   Individual         $100.00         $90.00          $80.00         $70.00
                      Per Pay        Per Pay         Per Pay        Per Pay
Parent/Child(ren)     $354.83        $315.40         $275.97        $157.70
                      Per Pay        Per Pay         Per Pay        Per Pay
 Employee/Spouse      $393.79        $350.04         $306.28        $175.02
                      Per Pay        Per Pay         Per Pay        Per Pay
     Family           $447.94        $398.18         $348.40        $199.09
                      Per Pay        Per Pay         Per Pay        Per Pay


  *Note: Health plan changes will take effect upon a 60-day notice to
  employees.


             The parties have specifically agreed that when the
  Consolidated Omnibus Budget Reconciliation Act (“COBRA”) annual renewal
  rates are provided for the health insurance plan, that any change in the
  annual COBRA rates for Benefit Years 2020, 2021, and 2022 shall be the
  obligation of the parties as follows (please note that any
  increase/decrease in COBRA renewal rates will be applied in each of the
  Benefit Years):
                                                                       27
                                    Exhibit A
    Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 30 of 109




         COBRA Rate Increase/Decrease            Company/Employee
                                                 Share
         1%                                      50%/50%
         2%                                      50%/50%
         3%                                      50%/50%
         4%                                      50%/50%
         5%                                      50%/50%
         6%                                      100%/0%
         7%                                      100%/0%
         8%                                      100%/0%
         9%                                      100%/0%
         >9%                                     50%/50%


           For the purposes of evaluating annual increases/decreases in
employee contributions, updated COBRA rates have historically been
provided by the Third Party Administrator of the Plan within 30 days of
the end of the prior Benefit Year and will be implemented as follows:

     •         COBRA rates for Benefit Year 2020 (estimated to be received in
               August 2019), will be compared to the COBRA rates for Benefit
               Year 2019 (estimated to be received in August 2018). Upon
               receiving the updated COBRA rates for Benefit Year 2020 and
               determining any change, the revised employee contributions
               will be effective the following pay period.

     •         COBRA rates for Benefit Year 2021 (estimated to be received in
               August 2020), will be compared to the COBRA rates for Benefit
               Year 2020 (estimated to be received in August 2019). Upon
               receiving the updated COBRA rates for Benefit Year 2021 and
               determining any change, the revised employee contributions
               will be effective the following pay period.

     •         COBRA rates for Benefit Year 2022 (estimated to be received in
               August 2021), will be compared to the COBRA rates for Benefit
               Year 2021 (estimated to be received in August 2020). Upon
               receiving the updated COBRA rates for Benefit Year 2021 and
               determining any change, the revised employee contributions
               will be effective the following pay period.




                                                                          28
                                     Exhibit A
       Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 31 of 109




  Plan Option 2:

                             SUMMARY OF BENEFITS

           Annual Deductible (Individual/Family)          $4,000/$8,000
         Co-Insurance (In-Network/Out-of-Network)            70%/70%
         Out-of-pocket Maximum (Individual/Family)          $8,000/$16,000
                     PCP visit Co-pay                           $20
                  Specialist visit Co-pay                       $40
                 Urgent care visit Co-pay                       $40
                   Emergency Room Co-pay                       $150
                Generic Rx Co-Pay (Retail)                      $10
                 Brand Rx Co-Pay (Retail)                       $25
               Specialty (Generic) Rx Co-pay             20% up to $100
                Specialty (Brand) Rx Co-pay              20% up to $200

    The Employee’s health insurance contributions for the plan are set
    forth below:

                              Employee per Pay
                               Contributions*
                              24 pays/per year

                                   Seniority/Time of Service
   Beneficiary
                    90 Calendar   Over 3 Years   Over 5 Years    Over 7 Years
    Complement        Days -3       - 5 Years      - 7 Years
                        Years
   Individual          $71.07         $63.96          $56.86         $49.75
                      Per Pay        Per Pay         Per Pay        Per Pay
Parent/Child(ren)     $252.17        $224.16         $196.13        $112.07
                      Per Pay        Per Pay         Per Pay        Per Pay
 Employee/Spouse      $279.86        $248.77         $217.67        $124.39
                      Per Pay        Per Pay         Per Pay        Per Pay
     Family           $318.35        $282.98         $247.61        $141.49
                      Per Pay        Per Pay         Per Pay        Per Pay


  *Note: Health plan changes will take effect upon a 60-day notice to
  employees.


  Beginning in Benefit Year 2020 (August 1, 2019 - July 31, 2020), the
  Company shall be responsible for 40% of any increase/decrease in the
  Consolidated Omnibus Budget Reconciliation Act (“COBRA”) annual renewal
  rates, and the Employee shall be responsible for 60% of any
  increase/decrease.




                                                                             29
                                    Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 32 of 109




                          PRESCRIPTION BENEFIT COVERAGE

            The prescription benefit coverage for all employees employed
by Passavant prior to August 1, 2018 will remain identical (i.e. they
will be “grandfathered”). Any eligible employee hired on or after August
1, 2018 that enrolls in the health insurance plan will be enrolled in a
plan   with   updated   prescription  benefit   coverage.  The   updated
prescription benefit coverage will include, but will not be limited to:


           1.      Vigilant Rx – Vigilant Rx pertains to the following
                   three types of prescription drugs:
                         a.   New Drugs – New drugs to market that are
                              currently    undergoing    Pharmacy    and
                              Therapeutics Committee review would be
                              temporarily excluded. After six months (or
                              sooner), the drug will either be added to
                              the formulary or be added to one of the
                              other exclusion lists (“b” and “c” below).
                         b.   “Me Too” Drugs – Higher-cost drugs that are
                              therapeutically similar to other covered
                              drugs would be excluded. This category
                              would include: Combination Medications,
                              “Unique” Strengths or Flavors, Different
                              Delivery Service, “Unique” Dosage forms,
                              and Multiple Medications Packages.
                         c.   Non-essential Drugs – Non-FDA approved
                              drugs and drugs deemed out-of-scope for
                              Pharmacy and Therapeutics Committee review
                              would be excluded.


           2.      Smart Fill – For certain medications (e.g., certain
                   oncology medications), prescriptions would only be
                   initially covered for a half-month supply as opposed
                   to a full month. Under this scenario, the enrolled
                   employee’s co-pay would also be half.


           In addition thereto, eligible employees may enroll in the
Company's dental plan and vision plan. All existing employee
contributions will remain unchanged for Benefit Years 2019, 2020, 2021,
and 2022. The current rates for these Plans are as follows:




                                                                         30
                                  Exhibit A
       Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 33 of 109




                                  Dental Plan
                        Employee per Pay Contributions
                               24 pays/per year


                                     Seniority/Time of Service
   Beneficiary
                     90 Calendar    Over 3 Years   Over 5 Years     Over 7 Years
    Complement         Days -3        - 5 Years      - 7 Years
                         Years
   Individual            $2.50           $2.50          $2.50          $2.50
                       Per Pay         Per Pay        Per Pay         Per Pay
Parent/Child(ren)       $15.53          $14.09         $12.64          $8.30
                       Per Pay         Per Pay        Per Pay         Per Pay




                                  Vision Plan
                        Employee per Pay Contributions
                               24 pays/per year

                                Seniority/Time of Service
Beneficiary
                 90 Calendar   Over 3 Years   Over 5 Years      Over 7 Years
 Complement        Days -3       - 5 Years      - 7 Years
                    Years
 Individual         $2.82           $2.82          $2.82           $2.82
                   Per Pay         Per Pay        Per Pay         Per Pay
  2 Person          $5.65           $5.65          $5.65           $5.65
                   Per Pay         Per Pay        Per Pay         Per Pay
   Family           $8.47           $8.47          $8.47           $8.47
                   Per Pay         Per Pay        Per Pay         Per Pay



                  The Employer may change the Third Party Administrator
  of the Plan or enter into a fully-insured Plan as long as the Plan
  benefits are equal to those currently provided and provided the TPA or
  Plan Provider are recognized health care providers in Western
  Pennsylvania and have similar “networks” to those currently provided.
  It is understood that the new benefits, networks, or programs need not
  be a “mirror image” of the old.

                  Employees who “opt out” of the coverages provided by
  this Agreement must produce evidence of other coverage and execute a
  waiver releasing the parties hereto of any obligations regarding
  health care and subject to the terms therein set forth. Such
  employees shall receive Eighty Dollars ($80.00) per month for each
  month during which no coverage is provided. Life and short-term
  disability will be paid by the Employer. In the event of two spouses
  working for the Employer, they will be covered by one policy (as
  applicable) and no opt-out shall apply. The previous practice of paying
  the opt-out in cents-per-hour is hereby eliminated. Employees who opt-
                                                                        31
                                      Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 34 of 109




out must notify the Employer within thirty (30) days of any life
changing event which could affect the eligibility of said employees’
spouse/partner/dependent(s).

                 In the event that employees “opt out” of the health
insurance, but are covered by the dental coverage and/or the vision
coverage only, then the employees shall pay the same monthly
contributions and percentage co- pays required for employees as set forth
in Section 2 above.


                                ARTICLE XXI
                               Hourly Rates

     Section 1.       See attached Wage Scale, marked Attachment “A”.


                a.) Effective January 1, 2018, all base wage rates
shall increase Fifty Cents ($.50) per hour;

                b.) Effective January 1, 2019, all base wage rates
shall increase Twenty Cents ($.20) per hour;

                c.) Effective July 1, 2019, all base wage rates shall
increase Twenty Cents ($.20) per hour;

                d.) Effective January 1, 2020, all base wage rates
shall increase Twenty Cents ($.20) per hour;

                e.) Effective July 1, 2020, all base wage rates shall
increase Twenty Cents ($.20) per hour.

                f.) Effective January 1, 2021, all base wage rates
shall increase Forty Cents ($.40) per hour.


     Section 2.       Grandfathered Rates

                      Employees currently earning an hourly wage based
on grandfathered Rates 1 and 2 shall continue to receive said wage plus
any contractual increases.

     Section 3.       Premium for “Block” Shift Work

                      The Employer may, in its discretion, schedule
employees to work “block shifts”. In the event that an employee is
scheduled to, and works, a block shift, the rate(s) set forth on
Attachment “A” (Rate Schedule) shall apply to all hours worked on the
block shift and include a premium of forty-five cents ($0.45) as
                                                                    32
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 35 of 109




negotiated in the 2006-2008 Agreement through December 31, 2018, and
a premium of fifty cents ($0.50) effective January 1, 2019, which is
already included in the rates as shown on Attachment “A”.

                               ARTICLE XXII
                               Severability

           Should any provision of this Agreement be held to be in
violation of any law or if compliance with the provisions contained
herein should be deemed to be in violation of any law, the remainder
of the Agreement shall continue in full force and effect. With regard
to the provision or provisions invalidated, the Union and the Company
shall be entitled to the maximum protections provided by law or
administrative order outside of the Labor Management Relations Act of
1947, as amended.


                              ARTICLE XXIII
                            Prior Agreements

           The terms and conditions established by this Agreement
replace those established by any other prior Agreements, except the
existing Company policies (or those permitted to be created hereunder
under Article IV, Section 4) which existing policies shall be initialed
by the parties hereto, and any other such prior Agreements are hereby
declared null and void, except as otherwise expressly provided in this
Agreement.

                               ARTICLE XXIV
                                   DRIVE

      Section 1.      The Company agrees, upon proper authorizations,
to deduct a specified amount of money per month from the employees’ pay
checks and to transmit such voluntary contributions to DRIVE National
Headquarters on a monthly basis, in one check, the total amount deducted
along with the name of each employee on whose behalf a deduction is
made, the employee’s social security number, and the amount deducted
from that employee’s paycheck.                   The       International
Brotherhood of Teamsters shall reimburse the Company annually for the
Company’s actual cost for the expenses incurred in administrating the
payroll deduction plan.

     Section 2.       The Union shall indemnify and save the Company
harmless against any and all claims, demand, suits, or other forms of
liability that shall arise out of or by reason of action taken or not
taken by the Company for the purpose of complying with any of the
provisions of this section, or in reliance on any list, notice, or
assignment furnished under any of such provisions.
                                                                    33
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 36 of 109




Section 3.            The Union agrees to pay to the Company the full
legal fees and any and all costs required by the Company to defend
itself, its representatives, and agents of any kind, including managers
and supervisors, from any and all lawsuits, claims, or grievances of
any kind which may arise as a result of compliance in good faith with
the terms of this provision. In addition, the Union agrees to hold the
Company, its representatives and agents of any kind, harmless against
any adverse judgment or award which may result from said lawsuit,
claim, or grievance in connection with this Article.

                               ARTICLE XXV
                            Job Descriptions

           The Company reserves the right to create, and from time to
time amend, the job descriptions for the job classifications covered
by this Agreement. Any amendment shall become effective seven (7)
days after notice is given to the Union of such amendment. The Union
shall have the right to grieve the reasonableness of such job
description.

                              ARTICLE XXVI
                              Miscellaneous

     Section 1.        House Coordinators will be required to comply
with all State regulations regarding fire drills. They will not be
required to return to the house for a fire drill when off duty, except
as may be required by regulation or in the event of an emergency. House
Coordinators are not responsible to perform the following duties:
        a) Assign or reassign Residential Assistants to work at another
           location unless the employee is assigned to the home or buddy
           home for which the House Coordinator is responsible.
        b) Complete staff "evaluations.”

     Section 2.        Residential Assistants may complete a consumer
assessment to assist with ISP planning; however, the person completing
the assessment should sign and date the document.

     Section 3.        R.V.E.C./H.V.E.C./V.V.E.C. employees will not be
required to perform kitchen work, except as part of training
procedures/educational activities related to the consumers.

      Section 4.      Employees who are requested by Management to use
their personal vehicles after arriving at work shall only do so with
authorization from their supervisor and then shall be reimbursed for
mileage at the then-current Pennsylvania Department of Human Services
(formerly Department of Public Welfare or D.P.W.) approved rate per
mile.
                                                                    34
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 37 of 109




     Section 5.       With regard to Residential Assistants, it is
understood and agreed that the Residential Assistants will not be
required to do more than routine landscaping or maintenance or other
duties not directly related to their primary job responsibilities.
(However, duties such as cleaning walks, assisting with dishes, and
other normal and usual activities in and around the residences are
considered part of the job description and will continue to be
performed.)

     Section 6.        Snow Houses

               Employees       that        work       at       the
R.V.E.C./H.V.E.C./V.V.E.C. will pick Snow Houses by seniority.

                Employees that bid on Snow Houses will be placed on
the bottom of the seniority list for overtime in that House. Snow
House employees must be called for overtime before overtime is offered
outside of that House.

                For the purpose of the R.V.E.C./H.V.E.C./V.V.E.C.
closures staff may:
                    a) Take Paid Time Off (PTO), with the number of staff
                       approved on any given day subject to the Paid
                       Time Off Approval policy.
                    b) Work the day at the assigned snow house.

                  The Company is not agreeable to unpaid time off during
such closure.

     Section 7.    The Employer will notify both Local Unions when an
employee changes Bargaining Units. The notifications must be made
within ten (10) days from the change.

     Section 8.       The Company is required to notify the Chief
Steward of all House Coordinators meeting and the Chief Steward has
the right to attend or send one (1) of the other Stewards.

      Section 9.      Employees will be able to switch scheduled shifts
within the same work week with co-worker with approval of management,
which will not be unreasonably withheld so long as there is no extra
expense to the Company. Switches need to consist of at least four (4)
hours or more. Both employees will be held accountable for the hours
switched. A block shift may do a schedule switch up to ten (10) hours
in order to be eligible for the block rate. A regular shift is permitted
to switch four (4) hours at a time. The Company and the Union mutually
agree to establish a Joint Committee comprised of Management and Union
representation which will seek to obtain the objective of increasing

                                                                         35
                                  Exhibit A
     Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 38 of 109




schedule flexibility without bearing any additional organizational costs
(no extra expense to the Company). The Committee’s recommendation will
be made by January 1, 2019.

The Employer shall notify employees regarding the need to utilize snow
houses as soon as the Employer has made that decision but no later than
two (2) hours before the employees’ shift.       The Company will make
every effort to give employees enough time to get to their snow house
during extreme weather. Similarly, employees shall make every effort
to plan ahead to give themselves adequate time to get to said snow
house.

The Employer will not unreasonably withhold approval for employees to
stay at the residence during extreme weather. The employee will not
be paid for this time and must get approval from the Program Operations
Director (POD).

Extreme weather is defined as accumulating snow, ice, tornado, hurricane,
torrential rain, flash flood, etc. that would cause unsafe diving
conditions.

     Section 10. The Employer will notify the Union in writing of the
basis for the removal within forty-eight (48) hours of an employee’s
removal from the position. If an employee is removed from a position
for a non-disciplinary reason, the Company shall tell the employee that
the removal is non-disciplinary when informing said employee of the
removal.

     Section 11.      Employees will only be able to be pulled from
their bid shift for no more than three (3) weeks to another residence
unless there is an emergency.

     Section 12.      The Company will make the employee aware of
 Consumers that have special needs before transferring into a program
 and Houses.

     Section 13.      The Company shall provide hands on training for
 defensive moves and how to manage challenging behaviors.

     Section 14.      In the event that an employee's paycheck is
determined to be incorrect, the Company will make every reasonable
attempt to promptly correct such error. At the least, upon confirming
the error, the Company will, if notified on payday, attempt to correct
the error that day, if possible, but at the least, correct the error
by the close of business on Wednesday (assuming a Friday payday). The
check will be available at the Payroll Office (currently in
Rochester). The employee shall have the responsibility to either (1)
pick up the check or (2) notify the Payroll Department to mail the
                                                                         36
                                  Exhibit A
    Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 39 of 109




check to the Employee’s home.

     House Coordinators (or whoever is doing payroll) shall notify
employees of missed punches and document said notification on the
Missed Punch Verification Form provided by the Employer. All Missed
Punch Verification Forms shall be scanned and emailed to the Payroll
department when Payroll is completed biweekly. The Payroll Department
shall store all Missed Punch Verification Forms. Nothing in this
section shall be construed to change the employees’ responsibility to
complete a Missed Punch Verification Form.

       Section 15.    In recognition of the passage of Act 32 of
2008, the Company will deduct local taxes from employees' pay upon
the effective date of such Act, and as required by such Act.

        Section 16.    Any staff person that works the overnight shift
at the Children’s Program shall be classified as a Residential
Assistant. Any staff that was hired prior to July 10, 2009, will be
grandfathered in at the pay rate $14.25 per hour, as of July 10,
2009. The Residential Assistant shift will be a non-degree shift.
The base pay for this position will be $10.90 per hour, as of July
10, 2009. The Residential Assistant who does not have a degree will
not be entitled to any overtime on any other shift within the program.
The Residential Assistant is not considered a professional staff with
knowledge in various clinical disciplines to provide therapeutic
intervention, which would include providing education, counseling and
treatment related to their treatment plans. The treatment model
utilizes the theory and science of Functional Behavioral Analysis
and Assessment. Functional Behavioral Analysis operates on the
principle that all behavior has meaning. Using functional analysis,
the Teacher/Counselors determine social, emotional, medical, and
environmental antecedents that contribute to behavioral issues.
Functional analysis assessments are then completed to determine an
effective therapeutic intervention. The Residential Assistant will
not participate in those therapeutic tasks associated with the
clinical model. Therefore, the responsibilities would include the
duties of a Residential Assistant in other programs.

       Section 17.    In certain residences, because of the specific
and specialized needs of the consumers residing in these programs,
the block shifts will be required to be Teacher/Counselor, degreed
employees. The Teacher/Counselor may also work other shifts as well.
Non-degreed employees will only be permitted to work 1st, 2nd, or 3rd
shift, non-block positions within these homes.

       Section 18.    All employees must remain in an assigned or
awarded position for sixty (60) days prior to transferring to another
position.
                                                                        37
                                 Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 40 of 109




                             ARTICLE XXVII
                           Term of Agreement

           This Agreement shall be effective upon exicution and shall
remain in full force and effect through December 31, 2021, and shall
thereafter continue in full force and effect from year to year, unless
either party to this Agreement desires to change or modify any of the
terms of this Agreement. The party desiring the change or modification
must notify the other party to this Agreement in writing not less than
sixty (60) days prior to the expiration date of this Agreement, or not
less than sixty (60) days subsequent to any anniversary date hereof.


                           ARTICLE      XXVIII
                              Signatures

           In Witness Whereof, the parties hereto have hereunto caused
this Agreement to be signed by its authorized officers. and/or
representatives, intending to be legally bound hereby, this
of October, 2018.
                                                               #-6---
                                                                   day




     Secretary                               C.E.O and President



                                        TEAMSTERS AUTOMOTIVE CHAUFFEURS,
                                        PARTS, GARAGE, OFFICE CLERICAL,
                                        AIRLINE,   HEALTHCARE,   PETROLEUM
                                        INDUSTRY,   PRODUCE,   BAKERY AND
                                        INDUSTRIAL     WORKERS,     WITHIN
                                        WESTERN PENNSYLVANIA AND JOINT
                                        COUNCIL #40, LOCAL UNION NO.
                                        926, AFFIRMED WITH INTERNATIONAL
                                        BROTHERHOOD OF TEAMSTERS

     Witness:

                                        by: �(:,,
                                               �
                                        (SEAL)




                                                                        38


                                Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 41 of 109




                                     GENERAL   TEAMSTERS,    CHAUFFEURS,
                                     WAREHOUSEMEN    AND   HELPERS    OF
                                     BEAVER,   LAWRENCE,    AND   MERCER
                                     COUNTIES, PENNSYLVANIA, Affiliated
                                     with the International Brotherhood
                                     of Teamsters, Joint Council No. 4{),
                                     Teamsters Local 261


   Witness:


                                         (SEAL)




                                     GENERAL TEAMSTERS     LOCAL   326
                                     (Delaware)


   Witness:




                                                                     39




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 42 of 109




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 43 of 109




 ATTACHMENT “A”
                    Wage Scale




                             Exhibit A
                                                       Case 2:21-cv-00284-WSS Passavant
                                                                                Document     1-2 Filed 03/01/21 Page 44 of 109
                                                                                        Memorial Homes
                                                                                        Hourly Wages -- Effective January 1, 2018
                                                                               Teamster's Local 926, 261 & 326 Wage Scale ($.50 hr. Increase)
                                                                                                 Probationary Rate               Base Rate                           Rate 1                       Rate 2
                                                                                              Regular         Block        Regular         Block           Regular             Block    Regular             Block
           RESOURCE CENTERS
              Job/Personal Support/Life Skills Support (If hired prior to 9/1/96)               N/A             N/A         $14.26           N/A          $14.46               N/A       $14.76             N/A
              Job/Personal Support/Life Skills Support (If hired after 9/1/96)                 $13.07           N/A         $13.60           N/A          $13.79               N/A       $14.07             N/A
              Program Support                                                                  $13.59           N/A         $14.15           N/A          $14.35               N/A       $14.65             N/A
              Seniors Advisor                                                                  $13.30           N/A         $13.84           N/A          $14.03               N/A       $14.32             N/A
              Program Assistant/Vocational Support                                             $13.78           N/A         $14.35           N/A          $14.56               N/A       $14.87             N/A
              Lead Program Instructor (Rochester) Grandfathered                                 N/A             N/A          N/A             N/A           N/A                 N/A     $35,027.20           N/A
              Lead Program Instructor (Harmar, Rochester, Vail)                                 N/A             N/A       $33,173.33         N/A        $33,680.80             N/A     $34,442.00           N/A
              Program Instructor                                                                N/A             N/A       $31,803.20         N/A        $32,260.80             N/A     $32,947.20           N/A

           LTSR (Employees must have 6 mos. Experience)
              Kohler Supportive Living (If hired prior to 9/1/96)                                N/A            N/A          $13.84          N/A          $14.03               N/A      $14.32              N/A
                                                                                                 N/A            N/A          $13.60          N/A          $13.79               N/A      $14.07              N/A
                                                                      House Coordinator          N/A            N/A          $15.30          N/A          $15.52               N/A      $15.85              N/A

               LTSR-Westmoreland Res. Assistant:                                                 N/A            N/A          $13.93          N/A          $14.13               N/A      $14.43              N/A

           RESIDENTIAL ASSISTANTS:
              Title XIX Allegheny Co. (If hired prior to 9/1/96)                                N/A            N/A           $14.35         $14.80        $14.56              $15.01    $14.87             $15.32
              Title XIX Allegheny Co. (If hired after to 9/1/96)                               $13.12         $13.57         $13.65         $14.10        $13.84              $14.29    $14.14             $14.59
                                                     Team Leader (If hired prior to 9/1/96)     N/A            N/A            N/A            N/A           N/A                 N/A      $15.30             $15.75
                                                                       House Coordinator       $14.69         $15.14         $15.30         $15.75        $15.52              $15.97    $15.85             $16.30
               2nd (110), 37th (1003), Amherst (474), Azalea (256), Baintree (210), Beech (120), Beechford (1901), Belsar (210), Bethelboro (155), Bunola River (285), Claridge (105), Colonial (457), Community
               Center (130), Connellsville (1349), County Line (544), Crescent (682), Curtis (143), Cypress (228), Eileen (106), Fieldstone (300), Frederick (514), Freeport (945), Fulton (38), Georgetown (116),
               Greensburg (337), Hereford (135), Hillside (515), Hookstown Grade (2397), Julian (538), Junior (167), Kendall (622), MacBeth (600), Macbeth (716), Maple (131), Maratta (1810), Marguerite
               (116), Marshall (2008), McKrell (236-A), McWilliams (320), Meadowbrook (128), Mt. Pleasant (104), Mt. Pleasant (106-A), Mt. Pleasant (106-B), Mt. Pleasant (1217), Mt. Royal (1616), N.
               Poplar (28), Northgate (9474), Oak Manor (176), Orchard (25), Orchard (2702), Patton (243), Pentland (1131), Peppertree (6), Princeton (388), Richmond (106), Rock Pool (230), S. Magnolia
               (200), Sandhurst (1032), Shenango (1121), Snowball (639), Springer (2), Steeplechase (103), Stoney (216), Therman (116), Todd (270), W. Crawford (2508), Whigham (107), Williamsport
               (4665), Woodland (290)


               Title XIX Armstrong, Clarion, Lawrence, Mercer County                        $12.37       $12.82           $12.86        $13.31        $13.04                  $13.49    $13.31             $13.76
                                                                    House Coordinator       $14.63       $15.08           $15.24        $15.69        $15.47                  $15.92    $15.80             $16.25
               Aetna (812), Lattavo (7), Manor View (109), Oakwood (124), Passavant (200), Rombold (2210), S. 4th (198), Spruce (371), Toledo (449) ,Walnut (230)

               Title XIX Beaver County                                                        $12.39        $12.84        $12.88        $13.33            $13.05              $13.50    $13.31             $13.76
                                                                     House Coordinator        $14.69        $15.14        $15.30        $15.75            $15.52              $15.97    $15.85             $16.30
               Guy (203), Hall (706), Huntsridge (1130), Knowlson (116), Pennsylvania (184), Reno (641 - Heuston), Reno (641 - Waltenbaugh)




Page 1 of 12
                                                                                                         Exhibit A
                                                        Case 2:21-cv-00284-WSS Passavant
                                                                                 Document     1-2 Filed 03/01/21 Page 45 of 109
                                                                                         Memorial Homes
                                                                                          Hourly Wages -- Effective January 1, 2018
                                                                               Teamster's Local 926, 261 & 326 Wage Scale ($.50 hr. Increase)
                                                                                                 Probationary Rate                   Base Rate                    Rate 1                      Rate 2
                                                                                               Regular          Block          Regular        Block       Regular         Block       Regular          Block
               Title XIX Westmoreland                                                          $13.12          $13.57         $13.65         $14.10       $13.84         $14.29       $14.14         $14.59
                                                                        House Coordinator      $14.63          $15.08         $15.24         $15.69       $15.47         $15.92       $15.80         $16.25
               Alexander (116), Blair (822), Bliss (3), Cannon (166), Cedar (1127), Charles Houck (640), Eastview (742), Erie (28), Farmbrook (235), Greenmont (631), Hampton (553), Harrold (105), Kingston
               Club (232), Lockwood (20), Locust (516), Locust Valley (241), Longvue (497), Marilou (32), Midway (1234), Mohawk (55), Mount Odin (124), Partridge (240), Route 982 (4393), S. Hamilton (220),
               Sandy (21), State (620), State Route 136 (3393), State Route 982 (5281), US Route 30 (5209), Vermont (3161), Westpoint (124)

               Title XIX Bedford/Somerset                                                     $13.12         $13.57        $13.65       $14.10         $13.84        $14.29         $14.14        $14.59
                                                                      House Coordinator       $14.69         $15.14        $15.30       $15.75         $15.52        $15.97         $15.85        $16.30
               Allegheny (177), Allegheny (179), Railroad (121), Shady (710), Shady (712), Shady (718), Shady (720), W. Sanner (270)

               DELAWARE                                                                      $13.12         $13.57         $13.65       $14.10         $13.84        $14.29         $14.14        $14.59
                                                                  House Coordinator          $14.69         $15.14         $15.30       $15.75         $15.52        $15.97         $15.85        $16.30
               Buckingham (202), Choptank (1807), Meadow Vista (306)

               Title XIX (Floater)                                                           $14.81         $15.26         $15.10       $15.55         $15.33        $15.78         $15.68        $16.13

               CHILDREN'S/RESPOND PROGRAMS
               Foxwood (5), Jackson (215), Mountain View (1016), Regency (1229), Reno (641 - Baldwin A), Reno (641 - Baldwin B)
               Teacher/Counselor                                                             N/A           N/A           $17.00         $17.45         $17.00        $17.45         $17.00        $17.45
               Residential Assistant - Straight shift working with a teacher counselor or
                                                                                             $13.12           N/A          $13.65         N/A          $13.84          N/A          $14.14          N/A
               overnight shift

               SPECIALIZED RESIDENTIAL
               Carnegie (419), Eisenhower (404), Highland (1491), Hi Way Supply (160), Kilmeyer (100), Lougeay (382), Meadow (2278), Sandy (408)
               Teacher/Counselor                                                              N/A            N/A         $17.00       $17.45           $17.00        $17.45         $17.00        $17.45
               Residential Assistant - Straight shift working with a teacher counselor or
                                                                                             $13.12           N/A          $13.65         N/A          $13.84          N/A          $14.14          N/A
               overnight shift
               Delmar (11), Mt. Pleasant (1303), Shady (305) - no degree required              N/A            N/A          $17.00       $17.45         $17.00        $17.45         $17.00        $17.45

               ADULT AUTISM WAIVER                                                           $13.12         $13.57         $13.65       $14.10         $13.84        $14.29         $14.14        $14.59
                                                                        House Coordinator    $14.69         $15.14         $15.30       $15.75         $15.52        $15.97         $15.85        $16.30
               Eileen (106)

               ENHANCED TRANSITIONAL                                                           N/A            N/A          $13.90         N/A          $13.90          N/A          $13.90          N/A
                                                                        House Coordinator      N/A            N/A          $15.30         N/A          $15.52          N/A          $15.85          N/A
               Beaver (100)

               Groundskeeper                                                                $33,112.80        N/A        $34,850.10       N/A        $35,545.02        N/A        $36,608.25        N/A
               Housekeeping - Campus                                                          $11.97          N/A          $12.44         N/A          $12.61          N/A          $12.85          N/A




Page 2 of 12
                                                                                                         Exhibit A
                                                        Case 2:21-cv-00284-WSS Passavant
                                                                                 Document     1-2 Filed 03/01/21 Page 46 of 109
                                                                                         Memorial Homes
                                                                                        Hourly Wages -- Effective January 1, 2019
                                                           Teamster's Local 926, 261 & 326 Wage Scale ($.20 hr. Increase.; additional $.05 hr. increase for block)
                                                                                               Probationary Rate                  Base Rate                        Rate 1                          Rate 2
                                                                                             Regular         Block         Regular          Block         Regular         Block          Regular             Block
           RESOURCE CENTERS
              Job/Personal Support/Life Skills Support (If hired prior to 9/1/96)               N/A             N/A          $14.46           N/A          $14.66           N/A          $14.96              N/A
              Job/Personal Support/Life Skills Support (If hired after 9/1/96)                 $13.27           N/A          $13.80           N/A          $13.99           N/A          $14.27              N/A
              Program Support                                                                  $13.79           N/A          $14.35           N/A          $14.55           N/A          $14.85              N/A
              Seniors Advisor                                                                  $13.50           N/A          $14.04           N/A          $14.23           N/A          $14.52              N/A
              Program Assistant/Vocational Support                                             $13.98           N/A          $14.55           N/A          $14.76           N/A          $15.07              N/A
              Lead Program Instructor (Rochester) Grandfathered                                 N/A             N/A           N/A             N/A           N/A             N/A        $35,443.20            N/A
              Lead Program Instructor (Harmar, Rochester, Vail)                                 N/A             N/A        $33,589.33         N/A        $34,096.80         N/A        $34,858.00            N/A
              Program Instructor                                                                N/A             N/A        $32,219.20         N/A        $32,676.80         N/A        $33,363.20            N/A

           LTSR (Employees must have 6 mos. Experience)
              Kohler Supportive Living (If hired prior to 9/1/96)                                N/A            N/A          $14.04           N/A          $14.23           N/A          $14.52              N/A
                                                                                                 N/A            N/A          $13.80           N/A          $13.99           N/A          $14.27              N/A
                                                                       House Coordinator         N/A            N/A          $15.50           N/A          $15.72           N/A          $16.05              N/A

               LTSR-Westmoreland Res. Assistant:                                                 N/A            N/A          $14.13           N/A          $14.33           N/A          $14.63              N/A

           RESIDENTIAL ASSISTANTS:
              Title XIX Allegheny Co. (If hired prior to 9/1/96)                                N/A            N/A           $14.55         $15.05         $14.76         $15.26         $15.07             $15.57
              Title XIX Allegheny Co. (If hired after to 9/1/96)                               $13.32         $13.82         $13.85         $14.35         $14.04         $14.54         $14.34             $14.84
                                                     Team Leader (If hired prior to 9/1/96)     N/A            N/A            N/A            N/A            N/A            N/A           $15.50             $16.00
                                                                       House Coordinator       $14.89         $15.39         $15.50         $16.00         $15.72         $16.22         $16.05             $16.55
               2nd (110), 37th (1003), Amherst (474), Azalea (256), Baintree (210), Beech (120), Beechford (1901), Belsar (210), Bethelboro (155), Bunola River (285), Claridge (105), Colonial (457), Community
               Center (130), Connellsville (1349), County Line (544), Crescent (682), Curtis (143), Cypress (228), Eileen (106), Fieldstone (300), Freeport (945), Fulton (38), Georgetown (116), Greensburg (337),
               Hereford (135), Hillside (515), Hookstown Grade (2397), Julian (538), Junior (167), Kendall (622), MacBeth (600), Macbeth (716), Maple (131), Maratta (1810), Marguerite (116), Marshall
               (2008), McKrell (236-A), McWilliams (320), Meadowbrook (128), Mt. Pleasant (104), Mt. Pleasant (106-A), Mt. Pleasant (106-B), Mt. Pleasant (1217), Mt. Royal (1616), N. Poplar (28),
               Northgate (9474), Oak Manor (176), Orchard (25), Orchard (2702), Patton (243), Pentland (1131), Peppertree (6), Princeton (388), Richmond (106), Rock Pool (230), S. Magnolia (200),
               Sandhurst (1032), Shenango (1121), Snowball (639), Springer (2), Steeplechase (103), Stoney (216), Therman (116), Todd (270), W. Crawford (2508), Whigham (107), Williamsport (4665),
               Woodland (290)


               Title XIX Armstrong, Clarion, Lawrence, Mercer County                        $12.57       $13.07           $13.06        $13.56        $13.24              $13.74         $13.51             $14.01
                                                                    House Coordinator       $14.83       $15.33           $15.44        $15.94        $15.67              $16.17         $16.00             $16.50
               Aetna (812), Lattavo (7), Manor View (109), Oakwood (124), Passavant (200), Rombold (2210), S. 4th (198), Spruce (371), Toledo (449) ,Walnut (230)

               Title XIX Beaver County                                                        $12.59        $13.09        $13.08        $13.58             $13.25         $13.75         $13.51             $14.01
                                                                     House Coordinator        $14.89        $15.39        $15.50        $16.00             $15.72         $16.22         $16.05             $16.55
               Guy (203), Hall (706), Huntsridge (1130), Knowlson (116), Pennsylvania (184), Reno (641 - Heuston), Reno (641 - Waltenbaugh)




Page 3 of 12
                                                                                                         Exhibit A
                                                        Case 2:21-cv-00284-WSS Passavant
                                                                                 Document     1-2 Filed 03/01/21 Page 47 of 109
                                                                                         Memorial Homes
                                                                                          Hourly Wages -- Effective January 1, 2019
                                                             Teamster's Local 926, 261 & 326 Wage Scale ($.20 hr. Increase.; additional $.05 hr. increase for block)
                                                                                                 Probationary Rate                   Base Rate                       Rate 1                   Rate 2
                                                                                               Regular          Block          Regular        Block         Regular          Block    Regular          Block
               Title XIX Westmoreland                                                          $13.32          $13.82         $13.85         $14.35         $14.04          $14.54    $14.34         $14.84
                                                                        House Coordinator      $14.83          $15.33         $15.44         $15.94         $15.67          $16.17    $16.00         $16.50
               Alexander (116), Blair (822), Bliss (3), Cannon (166), Cedar (1127), Charles Houck (640), Eastview (742), Erie (28), Farmbrook (235), Greenmont (631), Hampton (553), Harrold (105), Kingston
               Club (232), Lockwood (20), Locust (516), Locust Valley (241), Longvue (497), Marilou (32), Midway (1234), Mohawk (55), Mount Odin (124), Partridge (240), Route 982 (4393), S. Hamilton (220),
               Sandy (21), State (620), State Route 136 (3393), State Route 982 (5281), US Route 30 (5209), Vermont (3161), Westpoint (124)

               Title XIX Bedford/Somerset                                                     $13.32         $13.82        $13.85       $14.35         $14.04        $14.54         $14.34        $14.84
                                                                      House Coordinator       $14.89         $15.39        $15.50       $16.00         $15.72        $16.22         $16.05        $16.55
               Allegheny (177), Allegheny (179), Railroad (121), Shady (710), Shady (712), Shady (718), Shady (720), W. Sanner (270)

               DELAWARE                                                                      $13.32         $13.82         $13.85       $14.35         $14.04        $14.54         $14.34        $14.84
                                                                  House Coordinator          $14.89         $15.39         $15.50       $16.00         $15.72        $16.22         $16.05        $16.55
               Buckingham (202), Choptank (1807), Meadow Vista (306)

               Title XIX (Floater)                                                           $15.01         $15.51         $15.30       $15.80         $15.53        $16.03         $15.88        $16.38

               CHILDREN'S/RESPOND PROGRAMS
               Foxwood (5), Jackson (215), Mountain View (1016), Regency (1229), Reno (641 - Baldwin A), Reno (641 - Baldwin B)
               Teacher/Counselor                                                              N/A           N/A          $17.20         $17.70         $17.20        $17.70         $17.20        $17.70
               Residential Assistant - Straight shift working with a teacher counselor or
                                                                                             $13.32           N/A          $13.85         N/A          $14.04          N/A          $14.34          N/A
               overnight shift

               SPECIALIZED RESIDENTIAL
               Carnegie (419), Eisenhower (404), Highland (1491), Hi Way Supply (160), Kilmeyer (100), Lougeay (382), Meadow (2278), Sandy (408)
               Teacher/Counselor                                                              N/A            N/A         $17.20        $17.70          $17.20        $17.70         $17.20        $17.70
               Residential Assistant - Straight shift working with a teacher counselor or
                                                                                             $13.32           N/A          $13.85         N/A          $14.04          N/A          $14.34          N/A
               overnight shift
               Delmar (11), Mt. Pleasant (1303), Shady (305) - no degree required              N/A            N/A          $17.20       $17.70         $17.20        $17.70         $17.20        $17.70

               ADULT AUTISM WAIVER                                                           $13.32         $13.82         $13.85       $14.35         $14.04        $14.54         $14.34        $14.84
                                                                        House Coordinator    $14.89         $15.39         $15.50       $16.00         $15.72        $16.22         $16.05        $16.55
               Eileen (106)

               ENHANCED TRANSITIONAL                                                           N/A            N/A          $14.10         N/A          $14.10          N/A          $14.10          N/A
                                                                        House Coordinator      N/A            N/A          $15.50         N/A          $15.72          N/A          $16.05          N/A
               Beaver (100)

               Groundskeeper                                                                $33,528.80        N/A        $35,266.10       N/A        $35,961.02        N/A        $37,024.25        N/A
               Housekeeping - Campus                                                          $12.17          N/A          $12.64         N/A          $12.81          N/A          $13.05          N/A




Page 4 of 12
                                                                                                         Exhibit A
                                                        Case 2:21-cv-00284-WSS Passavant
                                                                                 Document     1-2 Filed 03/01/21 Page 48 of 109
                                                                                         Memorial Homes
                                                                                           Hourly Wages -- Effective July 1, 2019
                                                                               Teamster's Local 926, 261 & 326 Wage Scale ($.20 hr. Increase)
                                                                                                 Probationary Rate                 Base Rate                         Rate 1                        Rate 2
                                                                                              Regular         Block          Regular        Block          Regular             Block     Regular             Block
           RESOURCE CENTERS
              Job/Personal Support/Life Skills Support (If hired prior to 9/1/96)               N/A             N/A          $14.66           N/A          $14.86              N/A       $15.16              N/A
              Job/Personal Support/Life Skills Support (If hired after 9/1/96)                 $13.47           N/A          $14.00           N/A          $14.19              N/A       $14.47              N/A
              Program Support                                                                  $13.99           N/A          $14.55           N/A          $14.75              N/A       $15.05              N/A
              Seniors Advisor                                                                  $13.70           N/A          $14.24           N/A          $14.43              N/A       $14.72              N/A
              Program Assistant/Vocational Support                                             $14.18           N/A          $14.75           N/A          $14.96              N/A       $15.27              N/A
              Lead Program Instructor (Rochester) Grandfathered                                 N/A             N/A           N/A             N/A           N/A                N/A     $35,859.20            N/A
              Lead Program Instructor (Harmar, Rochester, Vail)                                 N/A             N/A        $34,005.33         N/A        $34,512.80            N/A     $35,274.00            N/A
              Program Instructor                                                                N/A             N/A        $32,635.20         N/A        $33,092.80            N/A     $33,779.20            N/A

           LTSR (Employees must have 6 mos. Experience)
              Kohler Supportive Living (If hired prior to 9/1/96)                                N/A            N/A          $14.24           N/A          $14.43              N/A       $14.72              N/A
                                                                                                 N/A            N/A          $14.00           N/A          $14.19              N/A       $14.47              N/A
                                                                       House Coordinator         N/A            N/A          $15.70           N/A          $15.92              N/A       $16.25              N/A

               LTSR-Westmoreland Res. Assistant:                                                 N/A            N/A          $14.33           N/A          $14.53              N/A       $14.83              N/A

           RESIDENTIAL ASSISTANTS:
              Title XIX Allegheny Co. (If hired prior to 9/1/96)                                N/A            N/A           $14.75         $15.25         $14.96             $15.46     $15.27             $15.77
              Title XIX Allegheny Co. (If hired after to 9/1/96)                               $13.52         $14.02         $14.05         $14.55         $14.24             $14.74     $14.54             $15.04
                                                     Team Leader (If hired prior to 9/1/96)     N/A            N/A            N/A            N/A            N/A                N/A       $15.70             $16.20
                                                                       House Coordinator       $15.09         $15.59         $15.70         $16.20         $15.92             $16.42     $16.25             $16.75
               2nd (110), 37th (1003), Amherst (474), Azalea (256), Baintree (210), Beech (120), Beechford (1901), Belsar (210), Bethelboro (155), Bunola River (285), Claridge (105), Colonial (457), Community
               Center (130), Connellsville (1349), County Line (544), Crescent (682), Curtis (143), Cypress (228), Eileen (106), Fieldstone (300), Freeport (945), Fulton (38), Georgetown (116), Greensburg (337),
               Hereford (135), Hillside (515), Hookstown Grade (2397), Julian (538), Junior (167), Kendall (622), MacBeth (600), Macbeth (716), Maple (131), Maratta (1810), Marguerite (116), Marshall
               (2008), McKrell (236-A), McWilliams (320), Meadowbrook (128), Mt. Pleasant (104), Mt. Pleasant (106-A), Mt. Pleasant (106-B), Mt. Pleasant (1217), Mt. Royal (1616), N. Poplar (28),
               Northgate (9474), Oak Manor (176), Orchard (25), Orchard (2702), Patton (243), Pentland (1131), Peppertree (6), Princeton (388), Richmond (106), Rock Pool (230), S. Magnolia (200),
               Sandhurst (1032), Shenango (1121), Snowball (639), Springer (2), Steeplechase (103), Stoney (216), Therman (116), Todd (270), W. Crawford (2508), Whigham (107), Williamsport (4665),
               Woodland (290)


               Title XIX Armstrong, Clarion, Lawrence, Mercer County                        $12.77       $13.27           $13.26        $13.76        $13.44                  $13.94     $13.71             $14.21
                                                                    House Coordinator       $15.03       $15.53           $15.64        $16.14        $15.87                  $16.37     $16.20             $16.70
               Aetna (812), Lattavo (7), Manor View (109), Oakwood (124), Passavant (200), Rombold (2210), S. 4th (198), Spruce (371), Toledo (449) ,Walnut (230)

               Title XIX Beaver County                                                        $12.79        $13.29        $13.28        $13.78             $13.45             $13.95     $13.71             $14.21
                                                                     House Coordinator        $15.09        $15.59        $15.70        $16.20             $15.92             $16.42     $16.25             $16.75
               Guy (203), Hall (706), Huntsridge (1130), Knowlson (116), Pennsylvania (184), Reno (641 - Heuston), Reno (641 - Waltenbaugh)




Page 5 of 12
                                                                                                         Exhibit A
                                                        Case 2:21-cv-00284-WSS Passavant
                                                                                 Document     1-2 Filed 03/01/21 Page 49 of 109
                                                                                         Memorial Homes
                                                                                            Hourly Wages -- Effective July 1, 2019
                                                                               Teamster's Local 926, 261 & 326 Wage Scale ($.20 hr. Increase)
                                                                                                 Probationary Rate                   Base Rate                    Rate 1                      Rate 2
                                                                                               Regular          Block          Regular        Block       Regular         Block       Regular          Block
               Title XIX Westmoreland                                                          $13.52          $14.02         $14.05         $14.55       $14.24         $14.74       $14.54         $15.04
                                                                        House Coordinator      $15.03          $15.53         $15.64         $16.14       $15.87         $16.37       $16.20         $16.70
               Alexander (116), Blair (822), Bliss (3), Cannon (166), Cedar (1127), Charles Houck (640), Eastview (742), Erie (28), Farmbrook (235), Greenmont (631), Hampton (553), Harrold (105), Kingston
               Club (232), Lockwood (20), Locust (516), Locust Valley (241), Longvue (497), Marilou (32), Midway (1234), Mohawk (55), Mount Odin (124), Partridge (240), Route 982 (4393), S. Hamilton (220),
               Sandy (21), State (620), State Route 136 (3393), State Route 982 (5281), US Route 30 (5209), Vermont (3161), Westpoint (124)

               Title XIX Bedford/Somerset                                                     $13.52         $14.02        $14.05       $14.55         $14.24        $14.74         $14.54        $15.04
                                                                      House Coordinator       $15.09         $15.59        $15.70       $16.20         $15.92        $16.42         $16.25        $16.75
               Allegheny (177), Allegheny (179), Railroad (121), Shady (710), Shady (712), Shady (718), Shady (720), W. Sanner (270)

               DELAWARE                                                                      $13.52         $14.02         $14.05       $14.55         $14.24        $14.74         $14.54        $15.04
                                                                  House Coordinator          $15.09         $15.59         $15.70       $16.20         $15.92        $16.42         $16.25        $16.75
               Buckingham (202), Choptank (1807), Meadow Vista (306)

               Title XIX (Floater)                                                           $15.21         $15.71         $15.50       $16.00         $15.73        $16.23         $16.08        $16.58

               CHILDREN'S/RESPOND PROGRAMS
               Foxwood (5), Jackson (215), Mountain View (1016), Regency (1229), Reno (641 - Baldwin A), Reno (641 - Baldwin B)
               Teacher/Counselor                                                              N/A           N/A          $17.40         $17.90         $17.40        $17.90         $17.40        $17.90
               Residential Assistant - Straight shift working with a teacher counselor or
                                                                                             $13.52           N/A          $14.05         N/A          $14.24          N/A          $14.54          N/A
               overnight shift

               SPECIALIZED RESIDENTIAL
               Carnegie (419), Eisenhower (404), Highland (1491), Hi Way Supply (160), Kilmeyer (100), Lougeay (382), Meadow (2278), Sandy (408)
               Teacher/Counselor                                                              N/A            N/A         $17.40       $17.90           $17.40        $17.90         $17.40        $17.90
               Residential Assistant - Straight shift working with a teacher counselor or
                                                                                             $13.52           N/A          $14.05         N/A          $14.24          N/A          $14.54          N/A
               overnight shift
               Delmar (11), Mt. Pleasant (1303), Shady (305) - no degree required              N/A            N/A          $17.40       $17.90         $17.40        $17.90         $17.40        $17.90

               ADULT AUTISM WAIVER                                                           $13.52         $14.02         $14.05       $14.55         $14.24        $14.74         $14.54        $15.04
                                                                        House Coordinator    $15.09         $15.59         $15.70       $16.20         $15.92        $16.42         $16.25        $16.75
               Eileen (106)

               ENHANCED TRANSITIONAL                                                           N/A            N/A          $14.30         N/A          $14.30          N/A          $14.30          N/A
                                                                        House Coordinator      N/A            N/A          $15.70         N/A          $15.92          N/A          $16.25          N/A
               Beaver (100)

               Groundskeeper                                                                $33,944.80        N/A        $35,682.10       N/A        $36,377.02        N/A        $37,440.25        N/A
               Housekeeping - Campus                                                          $12.37          N/A          $12.84         N/A          $13.01          N/A          $13.25          N/A




Page 6 of 12
                                                                                                         Exhibit A
                                                        Case 2:21-cv-00284-WSS Passavant
                                                                                 Document     1-2 Filed 03/01/21 Page 50 of 109
                                                                                         Memorial Homes
                                                                                        Hourly Wages -- Effective January 1, 2020
                                                                               Teamster's Local 926, 261 & 326 Wage Scale ($.20 hr. Increase)
                                                                                                 Probationary Rate               Base Rate                           Rate 1                        Rate 2
                                                                                              Regular         Block        Regular         Block           Regular             Block     Regular             Block
           RESOURCE CENTERS
              Job/Personal Support/Life Skills Support (If hired prior to 9/1/96)               N/A             N/A          $14.86           N/A          $15.06              N/A       $15.36              N/A
              Job/Personal Support/Life Skills Support (If hired after 9/1/96)                 $13.67           N/A          $14.20           N/A          $14.39              N/A       $14.67              N/A
              Program Support                                                                  $14.19           N/A          $14.75           N/A          $14.95              N/A       $15.25              N/A
              Seniors Advisor                                                                  $13.90           N/A          $14.44           N/A          $14.63              N/A       $14.92              N/A
              Program Assistant/Vocational Support                                             $14.38           N/A          $14.95           N/A          $15.16              N/A       $15.47              N/A
              Lead Program Instructor (Rochester) Grandfathered                                 N/A             N/A           N/A             N/A           N/A                N/A     $36,275.20            N/A
              Lead Program Instructor (Harmar, Rochester, Vail)                                 N/A             N/A        $34,421.33         N/A        $34,928.80            N/A     $35,690.00            N/A
              Program Instructor                                                                N/A             N/A        $33,051.20         N/A        $33,508.80            N/A     $34,195.20            N/A

           LTSR (Employees must have 6 mos. Experience)
              Kohler Supportive Living (If hired prior to 9/1/96)                                N/A            N/A          $14.44           N/A          $14.63              N/A       $14.92              N/A
                                                                                                 N/A            N/A          $14.20           N/A          $14.39              N/A       $14.67              N/A
                                                                       House Coordinator         N/A            N/A          $15.90           N/A          $16.12              N/A       $16.45              N/A

               LTSR-Westmoreland Res. Assistant:                                                 N/A            N/A          $14.53           N/A          $14.73              N/A       $15.03              N/A

           RESIDENTIAL ASSISTANTS:
              Title XIX Allegheny Co. (If hired prior to 9/1/96)                                N/A            N/A           $14.95         $15.45         $15.16             $15.66     $15.47             $15.97
              Title XIX Allegheny Co. (If hired after to 9/1/96)                               $13.72         $14.22         $14.25         $14.75         $14.44             $14.94     $14.74             $15.24
                                                     Team Leader (If hired prior to 9/1/96)     N/A            N/A            N/A            N/A            N/A                N/A       $15.90             $16.40
                                                                       House Coordinator       $15.29         $15.79         $15.90         $16.40         $16.12             $16.62     $16.45             $16.95
               2nd (110), 37th (1003), Amherst (474), Azalea (256), Baintree (210), Beech (120), Beechford (1901), Belsar (210), Bethelboro (155), Bunola River (285), Claridge (105), Colonial (457), Community
               Center (130), Connellsville (1349), County Line (544), Crescent (682), Curtis (143), Cypress (228), Eileen (106), Fieldstone (300), Freeport (945), Fulton (38), Georgetown (116), Greensburg (337),
               Hereford (135), Hillside (515), Hookstown Grade (2397), Julian (538), Junior (167), Kendall (622), MacBeth (600), Macbeth (716), Maple (131), Maratta (1810), Marguerite (116), Marshall
               (2008), McKrell (236-A), McWilliams (320), Meadowbrook (128), Mt. Pleasant (104), Mt. Pleasant (106-A), Mt. Pleasant (106-B), Mt. Pleasant (1217), Mt. Royal (1616), N. Poplar (28),
               Northgate (9474), Oak Manor (176), Orchard (25), Orchard (2702), Patton (243), Pentland (1131), Peppertree (6), Princeton (388), Richmond (106), Rock Pool (230), S. Magnolia (200),
               Sandhurst (1032), Shenango (1121), Snowball (639), Springer (2), Steeplechase (103), Stoney (216), Therman (116), Todd (270), W. Crawford (2508), Whigham (107), Williamsport (4665),
               Woodland (290)


               Title XIX Armstrong, Clarion, Lawrence, Mercer County                        $12.97       $13.47           $13.46        $13.96        $13.64                  $14.14     $13.91             $14.41
                                                                    House Coordinator       $15.23       $15.73           $15.84        $16.34        $16.07                  $16.57     $16.40             $16.90
               Aetna (812), Lattavo (7), Manor View (109), Oakwood (124), Passavant (200), Rombold (2210), S. 4th (198), Spruce (371), Toledo (449) ,Walnut (230)

               Title XIX Beaver County                                                        $12.99        $13.49        $13.48        $13.98             $13.65             $14.15     $13.91             $14.41
                                                                     House Coordinator        $15.29        $15.79        $15.90        $16.40             $16.12             $16.62     $16.45             $16.95
               Guy (203), Hall (706), Huntsridge (1130), Knowlson (116), Pennsylvania (184), Reno (641 - Heuston), Reno (641 - Waltenbaugh)




Page 7 of 12
                                                                                                         Exhibit A
                                                        Case 2:21-cv-00284-WSS Passavant
                                                                                 Document     1-2 Filed 03/01/21 Page 51 of 109
                                                                                         Memorial Homes
                                                                                          Hourly Wages -- Effective January 1, 2020
                                                                               Teamster's Local 926, 261 & 326 Wage Scale ($.20 hr. Increase)
                                                                                                 Probationary Rate                   Base Rate                    Rate 1                      Rate 2
                                                                                               Regular          Block          Regular        Block       Regular         Block       Regular          Block
               Title XIX Westmoreland                                                          $13.72          $14.22         $14.25         $14.75       $14.44         $14.94       $14.74         $15.24
                                                                        House Coordinator      $15.23          $15.73         $15.84         $16.34       $16.07         $16.57       $16.40         $16.90
               Alexander (116), Blair (822), Bliss (3), Cannon (166), Cedar (1127), Charles Houck (640), Eastview (742), Erie (28), Farmbrook (235), Greenmont (631), Hampton (553), Harrold (105), Kingston
               Club (232), Lockwood (20), Locust (516), Locust Valley (241), Longvue (497), Marilou (32), Midway (1234), Mohawk (55), Mount Odin (124), Partridge (240), Route 982 (4393), S. Hamilton (220),
               Sandy (21), State (620), State Route 136 (3393), State Route 982 (5281), US Route 30 (5209), Vermont (3161), Westpoint (124)

               Title XIX Bedford/Somerset                                                     $13.72         $14.22        $14.25       $14.75         $14.44        $14.94         $14.74        $15.24
                                                                      House Coordinator       $15.29         $15.79        $15.90       $16.40         $16.12        $16.62         $16.45        $16.95
               Allegheny (177), Allegheny (179), Railroad (121), Shady (710), Shady (712), Shady (718), Shady (720), W. Sanner (270)

               DELAWARE                                                                      $13.72         $14.22         $14.25       $14.75         $14.44        $14.94         $14.74        $15.24
                                                                  House Coordinator          $15.29         $15.79         $15.90       $16.40         $16.12        $16.62         $16.45        $16.95
               Buckingham (202), Choptank (1807), Meadow Vista (306)

               Title XIX (Floater)                                                           $15.41         $15.91         $15.70       $16.20         $15.93        $16.43         $16.28        $16.78

               CHILDREN'S/RESPOND PROGRAMS
               Foxwood (5), Jackson (215), Mountain View (1016), Regency (1229), Reno (641 - Baldwin A), Reno (641 - Baldwin B)
               Teacher/Counselor                                                              N/A           N/A          $17.60         $18.10         $17.60        $18.10         $17.60        $18.10
               Residential Assistant - Straight shift working with a teacher counselor or
                                                                                             $13.72           N/A          $14.25         N/A          $14.44          N/A          $14.74          N/A
               overnight shift

               SPECIALIZED RESIDENTIAL
               Carnegie (419), Eisenhower (404), Highland (1491), Hi Way Supply (160), Kilmeyer (100), Lougeay (382), Meadow (2278), Sandy (408)
               Teacher/Counselor                                                              N/A            N/A         $17.60        $18.10          $17.60        $18.10         $17.60        $18.10
               Residential Assistant - Straight shift working with a teacher counselor or
                                                                                             $13.72           N/A          $14.25         N/A          $14.44          N/A          $14.74          N/A
               overnight shift
               Delmar (11), Mt. Pleasant (1303), Shady (305) - no degree required              N/A            N/A          $17.60       $18.10         $17.60        $18.10         $17.60        $18.10

               ADULT AUTISM WAIVER                                                           $13.72         $14.22         $14.25       $14.75         $14.44        $14.94         $14.74        $15.24
                                                                        House Coordinator    $15.29         $15.79         $15.90       $16.40         $16.12        $16.62         $16.45        $16.95
               Eileen (106)

               ENHANCED TRANSITIONAL                                                           N/A            N/A          $14.50         N/A          $14.50          N/A          $14.50          N/A
                                                                        House Coordinator      N/A            N/A          $15.90         N/A          $16.12          N/A          $16.45          N/A
               Beaver (100)

               Groundskeeper                                                                $34,360.80        N/A        $36,098.10       N/A        $36,793.02        N/A        $37,856.25        N/A
               Housekeeping - Campus                                                          $12.57          N/A          $13.04         N/A          $13.21          N/A          $13.45          N/A




Page 8 of 12
                                                                                                         Exhibit A
                                                        Case 2:21-cv-00284-WSS Passavant
                                                                                 Document     1-2 Filed 03/01/21 Page 52 of 109
                                                                                         Memorial Homes
                                                                                           Hourly Wages -- Effective July 1, 2020
                                                                               Teamster's Local 926, 261 & 326 Wage Scale ($.20 hr. Increase)
                                                                                                 Probationary Rate                 Base Rate                         Rate 1                        Rate 2
                                                                                              Regular         Block          Regular        Block          Regular             Block     Regular             Block
           RESOURCE CENTERS
              Job/Personal Support/Life Skills Support (If hired prior to 9/1/96)               N/A             N/A          $15.06           N/A          $15.26              N/A       $15.56              N/A
              Job/Personal Support/Life Skills Support (If hired after 9/1/96)                 $13.87           N/A          $14.40           N/A          $14.59              N/A       $14.87              N/A
              Program Support                                                                  $14.39           N/A          $14.95           N/A          $15.15              N/A       $15.45              N/A
              Seniors Advisor                                                                  $14.10           N/A          $14.64           N/A          $14.83              N/A       $15.12              N/A
              Program Assistant/Vocational Support                                             $14.58           N/A          $15.15           N/A          $15.36              N/A       $15.67              N/A
              Lead Program Instructor (Rochester) Grandfathered                                 N/A             N/A           N/A             N/A           N/A                N/A     $36,691.20            N/A
              Lead Program Instructor (Harmar, Rochester, Vail)                                 N/A             N/A        $34,837.33         N/A        $35,344.80            N/A     $36,106.00            N/A
              Program Instructor                                                                N/A             N/A        $33,467.20         N/A        $33,924.80            N/A     $34,611.20            N/A

           LTSR (Employees must have 6 mos. Experience)
              Kohler Supportive Living (If hired prior to 9/1/96)                                N/A            N/A          $14.64           N/A          $14.83              N/A       $15.12              N/A
                                                                                                 N/A            N/A          $14.40           N/A          $14.59              N/A       $14.87              N/A
                                                                       House Coordinator         N/A            N/A          $16.10           N/A          $16.32              N/A       $16.65              N/A

               LTSR-Westmoreland Res. Assistant:                                                 N/A            N/A          $14.73           N/A          $14.93              N/A       $15.23              N/A

           RESIDENTIAL ASSISTANTS:
              Title XIX Allegheny Co. (If hired prior to 9/1/96)                                N/A            N/A           $15.15         $15.65         $15.36             $15.86     $15.67             $16.17
              Title XIX Allegheny Co. (If hired after to 9/1/96)                               $13.92         $14.42         $14.45         $14.95         $14.64             $15.14     $14.94             $15.44
                                                     Team Leader (If hired prior to 9/1/96)     N/A            N/A            N/A            N/A            N/A                N/A       $16.10             $16.60
                                                                       House Coordinator       $15.49         $15.99         $16.10         $16.60         $16.32             $16.82     $16.65             $17.15
               2nd (110), 37th (1003), Amherst (474), Azalea (256), Baintree (210), Beech (120), Beechford (1901), Belsar (210), Bethelboro (155), Bunola River (285), Claridge (105), Colonial (457), Community
               Center (130), Connellsville (1349), County Line (544), Crescent (682), Curtis (143), Cypress (228), Eileen (106), Fieldstone (300), Freeport (945), Fulton (38), Georgetown (116), Greensburg (337),
               Hereford (135), Hillside (515), Hookstown Grade (2397), Julian (538), Junior (167), Kendall (622), MacBeth (600), Macbeth (716), Maple (131), Maratta (1810), Marguerite (116), Marshall
               (2008), McKrell (236-A), McWilliams (320), Meadowbrook (128), Mt. Pleasant (104), Mt. Pleasant (106-A), Mt. Pleasant (106-B), Mt. Pleasant (1217), Mt. Royal (1616), N. Poplar (28),
               Northgate (9474), Oak Manor (176), Orchard (25), Orchard (2702), Patton (243), Pentland (1131), Peppertree (6), Princeton (388), Richmond (106), Rock Pool (230), S. Magnolia (200),
               Sandhurst (1032), Shenango (1121), Snowball (639), Springer (2), Steeplechase (103), Stoney (216), Therman (116), Todd (270), W. Crawford (2508), Whigham (107), Williamsport (4665),
               Woodland (290)


               Title XIX Armstrong, Clarion, Lawrence, Mercer County                        $13.17       $13.67           $13.66        $14.16        $13.84                  $14.34     $14.11             $14.61
                                                                    House Coordinator       $15.43       $15.93           $16.04        $16.54        $16.27                  $16.77     $16.60             $17.10
               Aetna (812), Lattavo (7), Manor View (109), Oakwood (124), Passavant (200), Rombold (2210), S. 4th (198), Spruce (371), Toledo (449) ,Walnut (230)

               Title XIX Beaver County                                                        $13.19        $13.69        $13.68        $14.18             $13.85             $14.35     $14.11             $14.61
                                                                     House Coordinator        $15.49        $15.99        $16.10        $16.60             $16.32             $16.82     $16.65             $17.15
               Guy (203), Hall (706), Huntsridge (1130), Knowlson (116), Pennsylvania (184), Reno (641 - Heuston), Reno (641 - Waltenbaugh)




Page 9 of 12
                                                                                                         Exhibit A
                                                         Case 2:21-cv-00284-WSS Passavant
                                                                                  Document     1-2 Filed 03/01/21 Page 53 of 109
                                                                                          Memorial Homes
                                                                                             Hourly Wages -- Effective July 1, 2020
                                                                                Teamster's Local 926, 261 & 326 Wage Scale ($.20 hr. Increase)
                                                                                                  Probationary Rate                   Base Rate                    Rate 1                      Rate 2
                                                                                                Regular          Block          Regular        Block       Regular         Block       Regular          Block
                Title XIX Westmoreland                                                          $13.92          $14.42         $14.45         $14.95       $14.64         $15.14       $14.94         $15.44
                                                                         House Coordinator      $15.43          $15.93         $16.04         $16.54       $16.27         $16.77       $16.60         $17.10
                Alexander (116), Blair (822), Bliss (3), Cannon (166), Cedar (1127), Charles Houck (640), Eastview (742), Erie (28), Farmbrook (235), Greenmont (631), Hampton (553), Harrold (105), Kingston
                Club (232), Lockwood (20), Locust (516), Locust Valley (241), Longvue (497), Marilou (32), Midway (1234), Mohawk (55), Mount Odin (124), Partridge (240), Route 982 (4393), S. Hamilton (220),
                Sandy (21), State (620), State Route 136 (3393), State Route 982 (5281), US Route 30 (5209), Vermont (3161), Westpoint (124)

                Title XIX Bedford/Somerset                                                     $13.92         $14.42        $14.45       $14.95         $14.64        $15.14         $14.94        $15.44
                                                                       House Coordinator       $15.49         $15.99        $16.10       $16.60         $16.32        $16.82         $16.65        $17.15
                Allegheny (177), Allegheny (179), Railroad (121), Shady (710), Shady (712), Shady (718), Shady (720), W. Sanner (270)

                DELAWARE                                                                      $13.92         $14.42         $14.45       $14.95         $14.64        $15.14         $14.94        $15.44
                                                                   House Coordinator          $15.49         $15.99         $16.10       $16.60         $16.32        $16.82         $16.65        $17.15
                Buckingham (202), Choptank (1807), Meadow Vista (306)

                Title XIX (Floater)                                                           $15.61         $16.11         $15.90       $16.40         $16.13        $16.63         $16.48        $16.98

                CHILDREN'S/RESPOND PROGRAMS
                Foxwood (5), Jackson (215), Mountain View (1016), Regency (1229), Reno (641 - Baldwin A), Reno (641 - Baldwin B)
                Teacher/Counselor                                                              N/A           N/A          $17.80         $18.30         $17.80        $18.30         $17.80        $18.30
                Residential Assistant - Straight shift working with a teacher counselor or
                                                                                              $13.92           N/A          $14.45         N/A          $14.64          N/A          $14.94          N/A
                overnight shift

                SPECIALIZED RESIDENTIAL
                Carnegie (419), Eisenhower (404), Highland (1491), Hi Way Supply (160), Kilmeyer (100), Lougeay (382), Meadow (2278), Sandy (408)
                Teacher/Counselor                                                              N/A            N/A         $17.80       $18.30           $17.80        $18.30         $17.80        $18.30
                Residential Assistant - Straight shift working with a teacher counselor or
                                                                                              $13.92           N/A          $14.45         N/A          $14.64          N/A          $14.94          N/A
                overnight shift
                Delmar (11), Mt. Pleasant (1303), Shady (305) - no degree required              N/A            N/A          $17.80       $18.30         $17.80        $18.30         $17.80        $18.30

                ADULT AUTISM WAIVER                                                           $13.92         $14.42         $14.45       $14.95         $14.64        $15.14         $14.94        $15.44
                                                                         House Coordinator    $15.49         $15.99         $16.10       $16.60         $16.32        $16.82         $16.65        $17.15
                Eileen (106)

                ENHANCED TRANSITIONAL                                                           N/A            N/A          $14.70         N/A          $14.70          N/A          $14.70          N/A
                                                                         House Coordinator      N/A            N/A          $16.10         N/A          $16.32          N/A          $16.65          N/A
                Beaver (100)

                Groundskeeper                                                                $34,776.80        N/A        $36,514.10       N/A        $37,209.02        N/A        $38,272.25        N/A
                Housekeeping - Campus                                                          $12.77          N/A          $13.24         N/A          $13.41          N/A          $13.65          N/A




Page 10 of 12
                                                                                                          Exhibit A
                                                         Case 2:21-cv-00284-WSS Passavant
                                                                                  Document     1-2 Filed 03/01/21 Page 54 of 109
                                                                                          Memorial Homes
                                                                                         Hourly Wages -- Effective January 1, 2021
                                                                                Teamster's Local 926, 261 & 326 Wage Scale ($.40 hr. Increase)
                                                                                                  Probationary Rate               Base Rate                           Rate 1                        Rate 2
                                                                                               Regular         Block        Regular         Block           Regular             Block     Regular             Block
           RESOURCE CENTERS
              Job/Personal Support/Life Skills Support (If hired prior to 9/1/96)                N/A             N/A          $15.46           N/A          $15.66              N/A       $15.96              N/A
              Job/Personal Support/Life Skills Support (If hired after 9/1/96)                  $14.27           N/A          $14.80           N/A          $14.99              N/A       $15.27              N/A
              Program Support                                                                   $14.79           N/A          $15.35           N/A          $15.55              N/A       $15.85              N/A
              Seniors Advisor                                                                   $14.50           N/A          $15.04           N/A          $15.23              N/A       $15.52              N/A
              Program Assistant/Vocational Support                                              $14.98           N/A          $15.55           N/A          $15.76              N/A       $16.07              N/A
              Lead Program Instructor (Rochester) Grandfathered                                  N/A             N/A           N/A             N/A           N/A                N/A     $37,523.20            N/A
              Lead Program Instructor (Harmar, Rochester, Vail)                                  N/A             N/A        $35,669.33         N/A        $36,176.80            N/A     $36,938.00            N/A
              Program Instructor                                                                 N/A             N/A        $34,299.20         N/A        $34,756.80            N/A     $35,443.20            N/A

           LTSR (Employees must have 6 mos. Experience)
              Kohler Supportive Living (If hired prior to 9/1/96)                                 N/A            N/A          $15.04           N/A          $15.23              N/A       $15.52              N/A
                                                                                                  N/A            N/A          $14.80           N/A          $14.99              N/A       $15.27              N/A
                                                                        House Coordinator         N/A            N/A          $16.50           N/A          $16.72              N/A       $17.05              N/A

                LTSR-Westmoreland Res. Assistant:                                                 N/A            N/A          $15.13           N/A          $15.33              N/A       $15.63              N/A

           RESIDENTIAL ASSISTANTS:
              Title XIX Allegheny Co. (If hired prior to 9/1/96)                                 N/A            N/A           $15.55         $16.05         $15.76             $16.26     $16.07             $16.57
              Title XIX Allegheny Co. (If hired after to 9/1/96)                                $14.32         $14.82         $14.85         $15.35         $15.04             $15.54     $15.34             $15.84
                                                     Team Leader (If hired prior to 9/1/96)      N/A            N/A            N/A            N/A            N/A                N/A       $16.50             $17.00
                                                                       House Coordinator        $15.89         $16.39         $16.50         $17.00         $16.72             $17.22     $17.05             $17.55
                2nd (110), 37th (1003), Amherst (474), Azalea (256), Baintree (210), Beech (120), Beechford (1901), Belsar (210), Bethelboro (155), Bunola River (285), Claridge (105), Colonial (457), Community
                Center (130), Connellsville (1349), County Line (544), Crescent (682), Curtis (143), Cypress (228), Eileen (106), Fieldstone (300), Freeport (945), Fulton (38), Georgetown (116), Greensburg (337),
                Hereford (135), Hillside (515), Hookstown Grade (2397), Julian (538), Junior (167), Kendall (622), MacBeth (600), Macbeth (716), Maple (131), Maratta (1810), Marguerite (116), Marshall
                (2008), McKrell (236-A), McWilliams (320), Meadowbrook (128), Mt. Pleasant (104), Mt. Pleasant (106-A), Mt. Pleasant (106-B), Mt. Pleasant (1217), Mt. Royal (1616), N. Poplar (28),
                Northgate (9474), Oak Manor (176), Orchard (25), Orchard (2702), Patton (243), Pentland (1131), Peppertree (6), Princeton (388), Richmond (106), Rock Pool (230), S. Magnolia (200),
                Sandhurst (1032), Shenango (1121), Snowball (639), Springer (2), Steeplechase (103), Stoney (216), Therman (116), Todd (270), W. Crawford (2508), Whigham (107), Williamsport (4665),
                Woodland (290)


                Title XIX Armstrong, Clarion, Lawrence, Mercer County                        $13.57       $14.07           $14.06        $14.56        $14.24                  $14.74     $14.51             $15.01
                                                                     House Coordinator       $15.83       $16.33           $16.44        $16.94        $16.67                  $17.17     $17.00             $17.50
                Aetna (812), Lattavo (7), Manor View (109), Oakwood (124), Passavant (200), Rombold (2210), S. 4th (198), Spruce (371), Toledo (449) ,Walnut (230)

                Title XIX Beaver County                                                        $13.59        $14.09        $14.08        $14.58             $14.25             $14.75     $14.51             $15.01
                                                                      House Coordinator        $15.89        $16.39        $16.50        $17.00             $16.72             $17.22     $17.05             $17.55
                Guy (203), Hall (706), Huntsridge (1130), Knowlson (116), Pennsylvania (184), Reno (641 - Heuston), Reno (641 - Waltenbaugh)




Page 11 of 12
                                                                                                          Exhibit A
                                                         Case 2:21-cv-00284-WSS Passavant
                                                                                  Document     1-2 Filed 03/01/21 Page 55 of 109
                                                                                          Memorial Homes
                                                                                           Hourly Wages -- Effective January 1, 2021
                                                                                Teamster's Local 926, 261 & 326 Wage Scale ($.40 hr. Increase)
                                                                                                  Probationary Rate                   Base Rate                    Rate 1                      Rate 2
                                                                                                Regular          Block          Regular        Block       Regular         Block       Regular          Block
                Title XIX Westmoreland                                                          $13.92          $14.82         $14.85         $15.35       $15.04         $15.54       $15.34         $15.84
                                                                         House Coordinator      $15.43          $16.33         $16.44         $16.94       $16.67         $17.17       $17.00         $17.50
                Alexander (116), Blair (822), Bliss (3), Cannon (166), Cedar (1127), Charles Houck (640), Eastview (742), Erie (28), Farmbrook (235), Greenmont (631), Hampton (553), Harrold (105), Kingston
                Club (232), Lockwood (20), Locust (516), Locust Valley (241), Longvue (497), Marilou (32), Midway (1234), Mohawk (55), Mount Odin (124), Partridge (240), Route 982 (4393), S. Hamilton (220),
                Sandy (21), State (620), State Route 136 (3393), State Route 982 (5281), US Route 30 (5209), Vermont (3161), Westpoint (124)

                Title XIX Bedford/Somerset                                                     $14.32         $14.42        $14.85       $15.35         $15.04        $15.54         $15.34        $15.84
                                                                       House Coordinator       $15.89         $15.99        $16.50       $17.00         $16.72        $17.22         $17.05        $17.55
                Allegheny (177), Allegheny (179), Railroad (121), Shady (710), Shady (712), Shady (718), Shady (720), W. Sanner (270)

                DELAWARE                                                                      $14.32         $14.82         $14.85       $15.35         $15.04        $15.54         $15.34        $15.84
                                                                   House Coordinator          $15.89         $16.39         $16.50       $17.00         $16.72        $17.22         $17.05        $17.55
                Buckingham (202), Choptank (1807), Meadow Vista (306)

                Title XIX (Floater)                                                           $16.01         $16.51         $16.30       $16.80         $16.53        $17.03         $16.88        $17.38

                CHILDREN'S/RESPOND PROGRAMS
                Foxwood (5), Jackson (215), Mountain View (1016), Regency (1229), Reno (641 - Baldwin A), Reno (641 - Baldwin B)
                Teacher/Counselor                                                              N/A           N/A          $18.20         $18.70         $18.20        $18.70         $18.20        $18.70
                Residential Assistant - Straight shift working with a teacher counselor or
                                                                                              $14.32           N/A          $14.85         N/A          $15.04          N/A          $15.34          N/A
                overnight shift

                SPECIALIZED RESIDENTIAL
                Carnegie (419), Eisenhower (404), Highland (1491), Hi Way Supply (160), Kilmeyer (100), Lougeay (382), Meadow (2278), Sandy (408)
                Teacher/Counselor                                                              N/A            N/A         $18.20       $18.70           $18.20        $18.70         $18.20        $18.70
                Residential Assistant - Straight shift working with a teacher counselor or
                                                                                              $14.32           N/A          $14.85         N/A          $15.04          N/A          $15.34          N/A
                overnight shift
                Delmar (11), Mt. Pleasant (1303), Shady (305) - no degree required              N/A            N/A          $18.20       $18.70         $18.20        $18.70         $18.20        $18.70
                                                                                                                                                         $0.40         $0.40          $0.40         $0.40
                ADULT AUTISM WAIVER                                                           $14.32         $14.82         $14.85       $15.35         $15.04        $15.54         $15.34        $15.84
                                                                         House Coordinator    $15.89         $16.39         $16.50       $17.00         $16.72        $17.22         $17.05        $17.55
                Eileen (106)

                ENHANCED TRANSITIONAL                                                           N/A            N/A          $15.10         N/A          $15.10          N/A          $15.10          N/A
                                                                         House Coordinator      N/A            N/A          $16.50         N/A          $16.72          N/A          $17.05          N/A
                Beaver (100)

                Groundskeeper                                                                $35,608.80        N/A        $37,346.10       N/A        $38,041.02        N/A        $39,104.25        N/A
                Housekeeping - Campus                                                          $13.17          N/A          $13.64         N/A          $13.81          N/A          $14.05          N/A




Page 12 of 12
                                                                                                          Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 56 of 109




                              Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 57 of 109




 ATTACHMENT “B”
             Revised Policies




                             Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 58 of 109




                              PASSAVANT MEMORIAL HOMES
                               POLICIES AND PROCEDURES



                                                                         EFFECTIVE DATE: 3/92
                                                             REVISED DATE:10/98, 1/99, 10/12, 9/18

SUBJECT:         Bid Policy

                                               POLICY

Any Passavant Memorial Homes and Subsidiaries employee has the opportunity to bid on any
position that is posted. Positions that become available will be posted at all locations for a minimum
of seven (7) days. Employees are to remain in any new position for at least 60 days before opting
to transfer to another vacant spot, with the exception of transferring from a regular part time position
to a regular full-time position.

                                          PURPOSE
To provide all employees an equal opportunity to transfer to another department and/or shift.

                                            PROCEDURE

Immediately upon the vacancy of a position at Passavant Memorial Homes and Subsidiaries
the Human Resources Department will post the open position. The position will be posted at all
locations of Passavant for a minimum of (7) seven days.

Any employee who is interested in the open position may fill out a "Bid Sheet" and return it to the
Human Resources Department.

When the position is posted, all areas will be addressed: Title, Schedule, Salary, Benefits,
Requirements, and Determination of how job will be decided upon.

The determination of a position will be based upon the following:

If the employee fits all requirements posted, and criteria listed in the determination.

After seven (7) days posting, the Human Resources Administrator will review all "Bid Sheets" and
award the position based upon seniority or meet with the respective Director/Coordinator to
determine awarding of the position.




                                                                     Human Resources Department



                                               Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 59 of 109




                                                                                        Bid Policy
                                                                                           Page 2

If after the seven (7) days, the vacant posting is not bid upon, Passavant reserves the option to
assign the employee with the least seniority to the position or a new employee may be hired to fill
the vacancy. (Provided the current employee meets all of the requirements of the position).

The employee who will be granted the position will be contacted by the Human Resources
Department. The start date of a position is the date the employee accepts the position.

NOTE: Posted positions may be bid on by regular active employees. Inactive employee (i.e. those
on disability, workmen's comp., or leave of absence) are not permitted to bid on posted positions.
However, inactive employees do retain seniority.

*Special circumstances (i.e. House closures, schedule reconfigurations, etc.) will subject bid
procedure to change.

Passavant Memorial Homes and Subsidiaries reserves the right to modify the Bid Policy and
associated procedures as reasonable given advances in technology.




                                            Exhibit A
            Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 60 of 109




                        PASSAVANT MEMORIAL HOMES and Subsidiaries
                                                Policies & Procedures

                                                  Human Resources
                                                                                                  EFFECTIVE DATE: 6/85
                                                                                               REVISED DATE: 2/95, 7/96
                                                                                               11/96, 1/97, 1/99, 5/99, 3/02,
                                                                                   4/04, 2/08, 7/10, 3/12, 10/12, 4/13, 5/14,
                                                                                                           11/16, 3/17, 9/18
SUBJECT: Discipline

                                                         POLICY
It is the policy of Passavant Memorial Homes to provide steady and continuous employment to all employees whose
work, conduct, and general performance prove to be satisfactory. Employees are expected to abide by the rules and
regulations of the employer, to observe reasonable standards of conduct and to always consider the best interests of the
individuals as their primary responsibility.


                                                        PURPOSE
This policy is to provide guidelines for progressive discipline in order to encourage correction of unacceptable behavior
by employees and to attempt to avoid eventual termination.

Please note:

Employees are expected to conduct themselves in a dignified manner, and to observe the basic rules of good conduct
while working for Passavant. These rules involve the exercise of common sense and fair play in dealing with supervisors,
fellow employees, and individuals residing at Passavant Memorial Homes. Employees are expected to follow instructions
and do the work assigned.

The degree of discipline (ie: Written Warning, Suspension, and/or Dismissal) will be determined by the seriousness of the
situation and/or special circumstances.

When it is necessary to discipline an employee with a written warning, suspension, or dismissal, the employee will be
issued a written statement indicating the infraction and the discipline being applied. The employee will be requested to
sign the form indicating only that the employee has read and received the form. A copy of the statement will become a
part of the employee's personnel file.

It is not possible to list all acts, omissions, and attitudes which a good employee is expected to avoid. There are far too
many variations, special circumstances, and situations. The following is a list of some basic infractions and the disciplinary
actions that are recommended to be taken.




                                                        Exhibit A
            Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 61 of 109




                                                                                                                Discipline
                                                                                                                  Page 2

This list should in no any way be considered a restriction on the right of Passavant Memorial Homes to establish future
policy or to apply disciplinary measures to cases other than those listed.

Employees who disagree with the disciplinary action taken against them have an opportunity to file a grievance. (please
see policy on the grievance procedure)

Our goal is to review the disciplinary action with the employee so that the employee knows what will be expected of them
and to restore the employees performance up to standard.

Discipline is progressive, in that once an employee receives a disciplinary action for one proven offense, another offense
in that same area will be addressed by administering the next step in the disciplinary process. If during the course of
employment, the employee redeems themselves and begins to work consistently at the regular standard of employment,
the progressive discipline may be restored back to another stage. The restoration of any employees discipline record
must be approved by the Vice President of Human Resources.

Disciplinary Action Key

        WW               - Written Warning (signed and approved by supervisor)

        S-1              - One day suspension (signed and approved by VP of Human Resources or Director of Human
                         Resources)

        S-3              - Three day suspension (signed and approved by VP of Human Resources or Director of
                         Human Resources)

        S-5              - Five day suspension (signed and approved by VP of Human Resources or Director of Human
                         Resources)

        D                - Discharge (written letter from VP of Human Resources or approved H.R. Representative)




                                                      Exhibit A
            Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 62 of 109




                                                                                   Discipline
                                                                                     Page 3

PROVEN OFFENSE                               RECOMMENDED DISCIPLINARY ACTION
                                             1st       2nd          3rd     4th    5th
                                             Offense   Offense     Offense Offense Offense
ABUSE
Abuse* concluded
to be willful in nature.                     D
*(as defined in the policy,
Prohibition of Abuse)

Abuse* concluded                            S-3          D
to be careless or reckless in
nature. *(as defined in the policy,
Prohibition of Abuse)

Abuse concluded to                          S-1          S-3         D
be unintentional in nature.
*(as defined in the policy,
Prohibition of Abuse)

Racial, Ethnic or Sexual
harassment, intimidation
and/or open discrimination                   D

Theft or Dishonesty                          D

Falsifying Records                           D

Submitting/Reporting
false/inaccurate information                 D

Intoxication or possession
of alcoholic beverages or
illegal drugs while on duty, or
on the grounds Passavant Memorial
Homes property                               D

Failure to complete drug/alcohol
testing                                      D

Positive testing of illegal substance
or illegal limit of alcohol                  D




                                         Exhibit A
            Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 63 of 109




                                                                                     Discipline
                                                                                       Page 4

PROVEN OFFENSE                               RECOMMENDED DISCIPLINARY ACTION
                                             1st       2nd          3rd     4th    5th
                                             Offense   Offense     Offense Offense Offense
Failure to report conviction on
drug and alcohol charges within
5 days of conviction                         D

Failure to report an unusual
incident                                     D

Breach of confidentiality                    D

Failure to report any traffic
violation that can be recorded
on driving record                            D

Failure to report any accident
involving a Passavant Vehicle                D

Confirmation by Criminal Clearance
check of any violation under Act 169
of 1996 as amended by Act 13 of 1997         D

Punching another employee time
card with intent to defraud                  D

Immoral conduct on the job                   D

Possession of weapons                        D

Workers' Compensation fraud                  D

Assault                                      D

ATTENDANCE/MISSED PUNCHES
Reporting for work after the
designated start time 6 times
within any 9 month period                    WW          S-1         S-3         D

Any combination of Report Offs/
leaving work early 4 times within
any 9 month period                           WW          S-1         S-3         D




                                         Exhibit A
             Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 64 of 109




                                                                                            Discipline
                                                                                              Page 5

PROVEN OFFENSE                                        RECOMMENDED DISCIPLINARY ACTION
                                                      1st       2nd          3rd     4th    5th
                                                      Offense   Offense     Offense Offense Offense
Reporting off work the day
before, after, or of a holiday,includes using
emergency day before, after or of a holiday           S-3         D

Improper Call Off (Failure to report absence or
tardiness in the correct manner)                      WW          S-1         S-3*

Working over scheduled hours
without approval of supervisor                        WW          S-1         S-3*

Failure to follow proper procedure
in shift reporting                                    WW          S-1         S-3*

Filling own shift after failing to                    WW          S-1         S-3*
report absence

Failure to punch in/out more                          WW          S-1         S-3*
than three times in a nine month
period

AWOL (absent without leave)/
Failure to report off duty                            S-3         D

Failure to adhere to the Passavant ID badge
Policy                                                Adv.        WW          S1     S3     D

INSUBORDINATION (NEGLECTING OR
REFUSING TO OBEY ASSIGNED DUTIES)
Level I: Where neglect or refusal
directly impacts services to the
individual(s) being served                            D

Level II: Where neglect or refusal
does not impact individual(s) being
served, but causes discord to
agency administration                                 S-3         D

INAPPROPRIATE CONDUCT:
a. Causes dissension, altercation,
bickering, controversy, or dispute



                                                  Exhibit A
            Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 65 of 109




                                                                                              Discipline
                                                                                                Page 6

PROVEN OFFENSE                                          RECOMMENDED DISCIPLINARY ACTION
                                                        1st       2nd          3rd     4th    5th
                                                        Offense   Offense     Offense Offense Offense

with co-workers or supervisory
personnel                                               S-3         D

b. Failure to follow standard operating procedure       S-3         D

c. Use of foul or obscene language toward co-workers,
   supervisory personnel or consumers                   S-3         D

d. Engaging in actions which are in
direct opposition to, and outside of,
acceptable standards as established
agency policy regarding job responsibilities            S-3         D

Leaving work site/grounds
without permission                                      S-3         D

Withholding knowledge of abuse
of a client. (physical, verbal,
psychological, sexual or
financial)                                              S-3         D

Withholding knowledge of an
accident or damage to a
Passavant vehicle                                       S-3         D

Coercion of another employee                            S-3         D

Smoking outside of a designated
smoking area                                            S-3         D

Sleeping while on duty                                  S-3         D

Failure to monitor individuals
in your care:
                    privacy                             S-1         S-3          D
                    safety                              S-3         D




                                                    Exhibit A
            Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 66 of 109




                                                                                   Discipline
                                                                                     Page 7

PROVEN OFFENSE                               RECOMMENDED DISCIPLINARY ACTION
                                             1st       2nd          3rd     4th    5th
                                             Offense   Offense     Offense Offense Offense
Telephone calls in excess of
policy guidelines: 5 - 10 minutes            S-1         S-3          D

Un-logged toll calls
** Reimbursement will be
mandatory through payroll deduction          S-1         S-3         D

Engaging in personal business
on company time                              S-1         S-3          D

Violation of the fire safety
rules                                        S-1         S-3          D

Unauthorized posting, defacing or
removal of notices on bulletin
boards or other property of
Passavant Memorial Homes                     WW          S-1         S-3*

Failure to report incident
to Supervisor                                WW          S-1         S-3*

Infraction of Dress Code Policy              WW          S-1         S-3*

Inadequate/Unsatisfactory job
performance,                                 WW          S-1         S-3*


Misuse of company equipment
(i.e. use and care of
Passavant vehicles, telephone use,
household items, etc.)                       WW          S-1         S-3*

Exceeding time of break period               WW          S-1         S-3*

Violation of health rules
(refer to Infection Control
policy and procedures)                       WW          S-1         S-3*

Repeated failure to complete
documentation required for accurate




                                         Exhibit A
             Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 67 of 109




                                                                                                   Discipline
                                                                                                     Page 8

PROVEN OFFENSE                                     RECOMMENDED DISCIPLINARY ACTION
                                                   1st       2nd          3rd     4th    5th
                                                   Offense   Offense     Offense Offense Offense
record keeping in individual
charts (i.e. signature, initials,
progress notes, care records,
goal plans and/or equipment
care checklists)                                   WW               S-1              S-3*

Any combination of failure to report a
workrelated accident or injury to Human
Resources or failure to complete and
return and Employee Accident Report
to Human Resources within (24) hours
of the accident or injury                          WW               S-1              S-3*

MANDATORY TRAININGS:
Failure to attend one (1) mandatory,
time limited training session                      Working suspension, with pay, until make-up
                                                   training session is attended
Failure to attend make-up session for
mandatory, time limited training                   D

Failure to attend two (2) mandatory,
time limited training sessions in one (1)
training year                                      D*      *(Discharge from employment is issued
                                                           regardless of whether first missed
                                                           training session was made up)

VEHICLE ACCIDENTS/TRAFFIC VIOLATIONS:
Accident involving a Passavant vehicle
in which outside forces, rather than staff’s
actions were the primary cause                     Notification of Findings Letter

Accident involving a Passavant vehicle
in which outside forces were the primary
cause, but better awareness by staff could
have prevented the accident                        WW               S-1              S-3*

Accident involving a Passavant vehicle
in which the staff’s actions were not
intentionally and/or grossly negligent,




                                               Exhibit A
            Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 68 of 109




                                                                                                              Discipline
                                                                                                                Page 9

PROVEN OFFENSE                                     RECOMMENDED DISCIPLINARY ACTION
                                                   1st       2nd          3rd                        4th     5th
                                                   Offense   Offense      Offense                    Offense Offense
but were the primary cause                         WW        S-1          S-3*

Violation of the Pa. Motor Vehicle Code            WW                S-1            S-3*
which results in a citation, or a violation of
Passavant Memorial Homes safety rules
(as demonstrated by observation or GPS
tracking)

Accidents involving a violation of the Pa.
Motor Vehicle Code                                 S-1               S-3            D

Accidents in which it is found that the staff
was intentionally or grossly negligent, and
their actions were the primary cause of the
accident. i.e. --homicide by motor vehicle
                 --being under the influence
                 --driving during suspension
                 --permitting violation of any
                   of the above                    D

NOTE: In the event of an accident, the Vehicle Acccident Investigation Committee will complete an
investigation to determine the degree of fault of the staff involved. Following this investigation, disciplinary
guidelines will be followed based on this determination and staff's accident history for the past year.

MEDICATION ADMINISTRATION - ERRORS
Leaving medication unattended, thereby             S-3/Retraining      D
allowing/causing an individual to ingest
another individual's medication

Administering dosage(s) of one
individual's medication(s) to another individual   S-3/Retraining          D

Any error in the actual administration
of medication/treatment to an individual
(i.e. violation of the Six Rights;
Steps for Administering Medication;
failure to reorder, or pick up
medication, resulting in medication not
being available; altering order)                   S-1/Review        S-3/Retraining S-5/Retraining     D




                                                         Exhibit A
            Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 69 of 109




                                                                                                               Discipline
                                                                                                               Page 10


PROVEN OFFENSE                                    RECOMMENDED DISCIPLINARY ACTION
                                                  1st       2nd          3rd                        4th        5th
                                                  Offense   Offense      Offense                    Offense    Offense
MEDICATION ADMINISTRATION –
DOCUMENTATION ERRORS
Failure to report or concealment of               D
medication errors

Any error in the documentation                    WW/Review        S-1/Review S-3/Retraining S-5/Retraining*
of a medication/treatment
(i.e. count sheet or MAR)

Transcription Errors (Including but not           WW/Review        S-1/Retraining S-3/Retraining S-5/Retraining D
limited to failure to transcribe an order
accurately and carry the order through
to completion


NOTE: If, after a nine (9) month period, an employee does not commit another error, disciplinary action will revert back
to step one (1st Occurrence)

Review           :        Proper procedure will be reviewed with the employee
                          (Review will be completed by the certified Medication Administration Trainer)

Retrain :                 Medication Administration Course and Practicum must be completed
                          (Retraining will be completed by a certified Medication Administration Trainer)

KEY:

WW               :        Written Warning
S-1              :        One (1) Day Suspension
S-3              :        Three (3) Day Suspension
S-5              :        Five (5) Day Suspension
D                :        Discharge

* = Disciplinary action will not end with this step. Any additional offenses will result in dismissal from ememployment as
the next step in the disciplinary process.




                                                      Exhibit A
           Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 70 of 109




                                                                                                                Discipline
                                                                                                                 Page 11


PROBATIONARY PERIOD
The first one hundred twenty (120) calendar days of employment in any job classification is considered a probationary
period. The probationary period may be extended beyond the first One Hundred Twenty (120) days for up to Thirty (30)
additional days with mutual agreement of the Union and the Company. During this time, supervisors will work closely
with new employees to train them in all areas of their work assignment. If at any time during the probationary period, the
employee cannot or will not meet the job requirements, they may be terminated from duty for any reason or no reason
with no further obligation. Therefore, probationary employees may be exempt from the progressive disciplinary policy.

SUSPENSION WITHOUT PAY

Suspension (without pay) of indefinite length may be issued for:

--       Failure to complete mandatory in-servicing after being scheduled. Suspension will remain in effect until in-
service is re-scheduled and completed by employee. Failure to comply within 14 days can result in termination of
employment.

--      The investigation of an unreported accident or a chargeable accident involving a Passavant vehicle.

--      Employees under investigation by the Employer for any reason will not be paid for any additional hours that
were awarded to them outside of a regular scheduled shift/position (not to exceed 40 hours per week) that occur during
the investigation. If an employee’s regular scheduled shift/position is less than 40 hours per week, the employee will
only be paid for his/her regular scheduled shift/position while under investigation. (For example if an employee works 32
hours per week for his/her regular scheduled shift/position, that employee cannot be paid for more than 32 hours per
week while under investigation).

PROCEDURE FOR DISMISSAL

Supervisor or                             -- Compiles documentation and records
Department Director                       pertaining to the offense, makes
                                          recommendation, and consults with
                                          the Vice President of Human Resources

V.P. of Human Resources                   - Reviews the documentation and
or H.R. representative                    recommendation of Supervisor or Dept.
                                          Director, obtains additional information
                                          if needed, and makes determination of
                                          dismissal based upon all information

V.P. of Human Resources or                -- Informs employee of dismissal verbally
H.R.representative                        and in writing




                                                      Exhibit A
       Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 71 of 109




                 PASSAVANT MEMORIAL HOMES and Subsidiaries
                           Policies & Procedures
                                  Human Resources Department

                                                                                      Effective Date: 10/83
                                                        Revised Date: 12/95, 1/96, 6/96, 9/96, 1/97, 9/98,
                                                    1/99, 3/99, 4/99, 7/99, 4/00, 3/02, 7/09, 7/10, 6/16, 9/18

SUBJECT: Employment


Equal Opportunity

Passavant Memorial Homes is an Equal Opportunity Employer and as such provides employment,
compensation, promotion, and other terms and conditions of employment without regard to race, color, sex,
age, religion, handicap, or non-English and non-verbal individuals.

Application for Employment

Completed applications for employment are kept in the Staff Placement office. They are kept active for six
(6) months, from the date of application. At the end of the six (6) months, an applicant who has not yet been
hired may request that the application be renewed.

Health Investigation

Good health is a vital requirement for employment at this residential care facility. All potential employees
must have a pre-employment physical exam. All exams must include proof of general good health, along
with a tuberculosis screening. Physical exams must be repeated every one or two years. Please refer to
"Employee Physical Exams" policy.


Orientation

A thorough orientation program has been established so that each new employee may make a satisfactory
adjustment to their work environment. Please refer to "Employee Training" policy.

Probationary Period

The first 120 calendar days of employment in any job classification is considered a probationary period.
During this time, supervisors will work closely with new employees to train them in all areas of their work
assignment. If at any time during the probationary period, or at any time during employment, the employee
cannot or will not meet the job requirements, they may be terminated from duty with no further obligation.

The probationary period may be extended beyond the first One Hundred Twenty (120) calendar days for



                                                 Exhibit A
        Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 72 of 109




                                                                                                      Employment
                                                                                                           Page 2


up to Thirty (30) additional days with mutual agreement of the Union and the Company.

Work Assignment

All employees at Passavant are assigned to a regular work area or bid as per current labor agreement. An
employee may be moved to another work area within the facility to fill a vacancy at the discretion of the
Administration. Individual job duties and/or assignments can be found in departmental policies. Employees
must be capable of fulfilling all duties and responsibilities as assigned to that position including, but not limited
to heavy lifting, driving, and transporting. Employees will not be assigned to work areas where a family
member is assigned as this constitutes a conflict of interest. Employees who are aware of a family member
working in a location to which they have been assigned are required to immediately notify the Vice President
of Human Resources of the situation, as this constitutes a conflict of interest. Any staff who currently works
at a residence or community home with a family member as of July 10, 2009 will be grandfathered in
residence or community home.

PRN Employees
Employees designated as PRN work on an “as needed” basis. PRN employees are eligible to bid on posted
positions.

In the event a full-time/part-time employee desires to change to PRN status, the following guidelines must
be completed:

--      Must have worked in current position for no less than 90 days.
--      Must submit a two (2) week notice to the Human Resources Department.
--      Must work the entire two week notice as regularly scheduled (use of PTO is not permitted) to retain
        active employment status. Failure to fulfill the two (2) week notice will result in the termination of
        employment, unless standard policy is waived by the Human Resources Director.

To maintain active PRN employment status, the employee must:

--      Remain accessible by phone and keep the Program Director /House Coordinator/Human
        Resources Department informed of current telephone number.
--      If the employee is not contacted by the Program Director/House Coordinator within a 30 day period,
        it becomes the employee's responsibility to contact the Program Director/House Coordinator to verify
        continued availability for work.
--      PRN staff must be available for multiple days and shifts.
--      Work a minimum of 16 hours in a 30 day period, if hours are available.
--      Maintain all requirements as mandated by Passavant Memorial Homes, which apply to all
        positions, i.e. physicals, criminal clearance, training, etc.

The employer shall check quarterly to see that PRN employees work at least sixteen (16) hours per month
to reach their obligations per company policy. House Coordinators, Program Directors and Site
Supervisors will be required to call the PRN employees when extra hours are available.



                                                     Exhibit A
        Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 73 of 109




                                                                                                    Employment
                                                                                                         Page 3


Re-hires

Employees who have resigned from Passavant Memorial Homes in good standing (i.e. satisfactory job
performance records, resignation with two week notice) may be eligible for re-hire.

Conditions for re-hire include:
        --       The time period between the resignation and re-hire may not exceed six (6) months.
        --       Recommendation by at least one (1) previous supervisor.
        --       The 90 day working period must be completed before benefits can become
                 effective, if eligible.

Performance Appraisal

At the end of the probationary period, and on every anniversary date, each employee is evaluated on their
past job performance. This is done in writing, by the direct supervisor. The supervisor will review all areas
of performance with the employee and will highlight key aspects of the employee's work. All evaluations are
signed by both the employee and supervisor. Please refer to "Performance Appraisal" policy.

Job Posting

Employment opportunities will be posted upon availability, in all departments. Employees interested in a
particular position may respond by completing a "bid sheet" and submitting it to the Human Resources
Representatives in Rochester, Harmarville, Greensburg, and Mt. Pleasant Regions. Administration has
discretion to post or not to post certain supervisory positions. Postings will be valid for a seven (7) day period
unless otherwise specified in the job posting. The seventh day being the deadline.

Transfers

All employees will be eligible (with the exception of the restrictions listed below) to bid on all posted positions
throughout the agency. Determination of the employee being awarded a position will be based on the
qualifications/requirements identified on each posting. When more than one candidate satisfactorily meets
all the identified qualifications or requirements, the position will be awarded to the person with the most
seniority.

Restrictions regarding eligibility to transfer are as follows:

        --New employees cannot transfer or reply to posted positions until they have completed at least sixty
        (60) days of employment with satisfactory performance, or are requesting a transfer from a regular
        part time position to a regular full time position. Exceptions may be made to this policy by the
        Department Director, with the approval of the Vice President of Human Resources.




                                                    Exhibit A
       Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 74 of 109




                                                                                                Employment
                                                                                                     Page 4

        --All other current and active employees must remain in an assigned or awarded part time or full time
        position for 60 days.
        -If an employee is bumped from their position and the original position becomes available within 30
        days of starting the new position, the employee will be eligible for their original position. The
        employee must submit a bid sheet to Human Resources and their bid will take precedence regardless
        of seniority. If more than 30 days has passed after starting the position regular bidding process will
        proceed.

        -During the bump process employees will be given 3 days to make a decision and contact Human
        Resources. Once a decision is made it is final and the employee may not consider other positions.

        **EXCEPTION: Current and active employees will be eligible to bid
                     from a part time to a full time position in an unspecified
                     period. However, after receiving a full time position, the
                     employee must remain in that position for 60 days.

        --       An employee on a leave of absence (work related or personal) will not be eligible to bid on
                 any postings until he or she returns to active status.

Dress Code

All employees will be expected to confirm to a reasonable and professional dress code. While this can
include a wide variety of dress, as employees of Passavant, it is required that the manner of dress meets
acceptable standards as is commonplace to a professional and public setting. It should be remembered that
each employee is a representative of this agency, as well as a role model for the individuals we serve.
Therefore, it is required that acceptable standards be met and maintained. For specific guidelines, refer to
Dress Code Policy.

Back Belts

Because it is not practical to list and/or identify all possible acceptable or unacceptable standards of dress,
Passavant reserves the right to address specific situations as they may arise. Rulings on acceptable
standards will be made by the Human Resources Director with the approval of the CEO and President.
Failure to follow directives issued from the Human Resources office can result in disciplinary action.
All employees are required to wear back support belts when lifting/transferring individuals or heavy objects.
The belts are available at each residence, the Adult Training Facilities and other departments as needed (i.e.
Dietary/Housekeeping and Maintenance). If additional size back support belts are needed the employee is
to notify their direct supervisor who will then inform the Human Resources Department.

NOTE: Back support belts are used to provide additional support when needed. Proper lifting and
transferring techniques must be followed to prevent back injuries.




                                                  Exhibit A
       Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 75 of 109




                                                                                                  Employment
                                                                                                       Page 5

Termination of employment

Voluntary resignations
When an employee willfully decides to terminate employment with Passavant, a two (2) week advance written
notice must be submitted to the Human Resources Department. Failure to comply with the two (2) week
notice will result in:

        l.       Forfeiture of any existing paid time off including vacation days, holidays, sick days, and
                 any bonus and/or awarded paid time off.

        2.       Ineligibility for rehire.

To successfully complete the required two (2) week notice, the employee must:

        1        Work the entire two (2) week notice period (use of PTO time not permitted once a resignation
                 notice has been submitted)

        2        Not report off duty during the two (2) week notice period

Failure to successfully complete the two (2) week notice (as outlined above) will result in the forfeiture of the
eligibility for re-hire, and the forfeiture of any existing paid time off.

**NOTE:          Exceptions may be made due to extenuating circumstances with the approval of the
                 Vice President of Human Resources and the CEO and President.

Involuntary Terminations
When an employee is involuntarily terminated from employment with Passavant Memorial Homes conditions
that will apply include:

Conditions that apply when an employee is involuntarily terminated from employment with Passavant include:

        l.       Employee is not permitted on the grounds of any Passavant operated facility. (Determined
                 by Human Resources Director, based on reason for termination)

        2.       Employee is not to contact any current Passavant employee while he or she is on duty.

        3.       Forfeiture of any existing paid time off including vacation days, holidays, sick days, and
                 any bonus and/or awarded paid time off.

**NOTE:          Exceptions may be made due to extenuating circumstances with the approval of the
                 Vice President of Human Resources and the CEO and President.




                                                   Exhibit A
       Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 76 of 109




                                                                                               Employment
                                                                                                    Page 6

Paid Time Off Requests

At least two week advance notice must be given for all PTO requests. Requests should be on PTO Request
Form and given to the immediate supervisor.

A PTO request for an authorized holiday can be made no sooner than 30 days preceding the holiday.

PTO requests will be approved as coverage allows.

Multiple requests for the same day will be approved based on date of request and seniority.

No Paid Time Off may be taken once a two (2) week notice has been submitted.

*Block Shift staff may take PTO in portions of their Block (ie. four (4) hours, eight (8) hours, sixteen (16)
hours, etc.). An entire Block does not need to be taken.

PLEASE NOTE: Time off benefits may not be accrued while on Workers' Compensation, Medical
Disability, or unpaid Leave of Absence.




                                                 Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 77 of 109


            PASSAVANT MEMORIAL HOMES FAMILY OF SERVICES
                        Policies and Procedures

                                        Human Resources

                                                                             EFFECTIVE DATE: 10/83
                                           REVISED DATE: 2/98, 9/98, 12/99, 5/00, 3/03, 8/05; 7/06, 9/18

SUBJECT: Paid Time Off Benefits

                                                 POLICY

It is the policy of Passavant Memorial Homes Family of Services to have written guidelines determining
paid time off benefits for all categories of exempt and non-exempt employees. The guidelines will specify
all eligible and non-eligible employees.

                                               PURPOSE

To provide consistency in the determination of paid time off benefits for all eligible employees.

                                             PROCEDURE

                                                PTO Hours

Approved hours away from work for which an employee is paid, is equal to his or her regular pay rate.

Residential Staff include employees who work a rotating schedule in coordination with a 7-day-a-week,
24-hour-a-day operations and Day Staff include employees who work in a program that operates 5-days-
a-week (Monday-Friday), 8-hours-a-day.

                                             Residential Staff

        Number of                           PTO                     Seniority                  Total
         Years of                         Hours Per                 Hours Per                 Hours Per
        Employment                          Year                      Year                      Year
          Year 1                             48                        0                         48
          Year 2                             96                        0                         96
          Year 3                            144                        0                        144
          Year 4                            144                       16                        160
          Year 5                            144                       16                        160
          Year 6                            144                       34                        178
          Year 7                            144                       34                        178
          Year 8                            144                       34                        178
          Year 9                            144                       34                        178
          Year 10                           144                       34                        178
          Year 11+                          144                       60                        204



                                              Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 78 of 109



                                                                              Paid Time Off Benefits
                                                                                             Page 2

                                            Day Staff


    Number of                          PTO                      Seniority                Total
     Years of                        Hours Per                  Hours Per               Hours Per
    Employment                         Year                       Year                    Year
      Year 1                            56                         0                       56
      Year 2                            80                         0                       80
      Year 3                           120                         0                      120
      Year 4                           120                        16                      136
      Year 5                           120                        16                      136
      Year 6                           120                        34                      154
      Year 7                           120                        34                      154
      Year 8                           120                        34                      154
      Year 9                           120                        34                      154
      Year 10                          120                        34                      154
      Year 11+                         120                        60                      180

1. Residential Staff and Day Staff shall receive one Birthday PTO day.

2. Day Staff shall also receive eight paid holidays per year.

3. Employees shall not be eligible to use their PTO until they have completed their probationary period.

4. Year 1 accrual of PTO in the chart above shall begin on the first day of employment. Year 2 PTO
   accrual shall begin on the first day of the calendar year after an employee’s date of hire if hired
   between January 1 and November 30. Year 2 PTO accrual begins on the first day of the second
   calendar year after an employee’s date of hire, if hired between December 1 and December 31.
   Example: Hired on January 1, 2018 – November 30, 2018, Year 2 accrual begins January 1, 2019.
   Hired on December 1, 2018 – December 31, 2018, Year 2 accrual begins January 1, 2020.

5. Residential Staff PTO accrues monthly and is awarded on the 16th day of each month. Residential
   Staff must work through the 15th day of each month to be eligible for PTO. Day Staff are awarded
   PTO on January 1 of each year. If Staff transfer between Residential and Day programs, through
   the year prorated allocations of PTO shall be made to align the PTO to the staff’s new balance,
   the negative balance is carried forward. Any negative PTO balance shall be deducted from an
   employee’s final paycheck if the employee separates from employment.

                                     Part Time Employees

     •             Employees must be hired to work at least 14 hours per week to be eligible for
                   PTO.
     •      Employees will earn PTO per year equal to the number of hours scheduled per week. The
            PTO must be taken in a minimum of no less than four (4) hours per request.




                                         Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 79 of 109



                                                                                 Paid Time Off Benefits
                                                                                                Page 3

         •      Eligible Part-time employees earn PTO per year, equal to the average number of hours
                scheduled per week.
         •      Eligible Part-time employees begin accruing PTO at the start of their employment but may
                not use PTO until they have completed their probationary period.
         •      Part-time employees are not eligible to earn seniority hours.

                                      PRN/Seasonal Employees:

PRN employees are called in to work on an as-needed basis, thereby following no set working schedule.
Employees classified under PRN are not eligible for PTO. Employees classified under PRN are eligible to
receive overtime pay in excess of a 40-hour week.

Seniority HoursSeniority hours shall be awarded on July 1 if the employee is hired between January 1
and June 30. Seniority hours are awarded on January 1, if the employee is hired between July 1 and
December 31.

                                           PTO Requests
PTO must be requested at least two weeks in advance. A PTO request for a holiday cannot be requested
sooner that 30 days preceding the holiday. Multiple request for the same day received by the Employer
will be approved based on the date of request and seniority. No PTO may be taken once a two-week
notice is submitted.

No PTO shall be taken once an employee gives their two-week notice to go PRN. If an employee takes
PTO after giving their two-week notice to go PRN, the employer shall have just cause to discharge the
employee.

                                       Birthday PTO Guidelines

An employee’s birthday shall be considered as a holiday. All regular Full-time employees are eligible to
receive Birthday PTO.

    •   The Birthday PTO will account for 1 shift (up to 8 hours). Should your birthday fall on a day when
        you are scheduled more than 8 hours and you wish to take this day as your Birthday PTO day,
        you will be required to take the remainder of the time as PTO.
    •   The Birthday PTO can be taken on your actual birthday or any day during the pay period in which
        the birthday falls. The Birthday PTO is not eligible for carry-over.
    •   You must submit a PTO slip to your House Coordinator/Site Supervisor following the current PTO
        guidelines so that he/she is able to adequately cover the shift during your absence.

If a Full Salaried Employee resigns with proper notice, PTO will be pro-rated.




                                             Exhibit A
    Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 80 of 109



                                                                                   Paid Time Off Benefits
                                                                                                  Page 4

                                          Designated Holidays

Passavant Memorial Homes Family of Services recognizes the following holidays:

                                  New Year’s Day
                                  Martin Luther King, Jr. Day
                                  Good Friday (Day Staff)
                                  Easter Sunday (Residential Staff)
                                  Memorial Day
                                  Independence Day
                                  Labor Day
                                  Thanksgiving
                                  Christmas

Residential Staff do not receive paid holidays off. However, Residential Staff that work on the following
days will be compensated at 1.5 times their regular rate: New Year’s Day, Martin Luther King, Jr. Day,
Easter Sunday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas.

Day Staff have the following holidays off with pay: New Year’s Day, Martin Luther King, Jr. Day, Good
Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving and Christmas. If the holiday falls on
a Saturday, the previous Friday will be considered the holiday. If the holiday falls on a Sunday, the
following Monday will be considered the holiday.

Day Staff that work on a recognized holiday within a residential program will additionally be paid at the OT
rate for the time they are work on the holiday.

Any employee reporting off the day before, day after, or on the holiday will be issued a 24-hour unpaid
suspension.

                                      PAID TIME OFF REQUESTS

•   At least two weeks advanced notice must be given for all PTO requests. Requests should be on PTO
    Request Forms and given to the immediate supervisor.
•   A PTO request for an authorized holiday can be made no sooner than 30 days preceding the holiday.
•   PTO requests will be approved as coverage allows.
•   Multiple requests for the same day will be approved based on date of request and seniority.
•   No PTO may be taken once a two (2) week notice has been submitted.




                                              Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 81 of 109


                                                                           Paid Time Off Benefits
                                                                                          Page 5


                                     CARRY OVER USE

Carry Over   --   Up to maximum of 40 hours can be carried over at the end of the calendar
                  year.
             --   No minimum.

PLEASE NOTE: Time off benefits may not be accrued while on Workers’ Compensation, Medical
Disability, or unpaid Leave of Absence.




                                        Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 82 of 109



              PASSAVANT MEMORIAL HOMES and Subsidiaries
                                   Policies and Procedures

                                       Human Resources

                                                                    EFFECTIVE DATE: 3/87
                                                                    REVISED DATE: 1/88,1/90,
                                                                      12/92,7/96,2/98,9/98,1/99,5/00
                                                                         6/03, 8/12, 6/13, 6/16, 9/18

SUBJECT: Timeclock

                                              POLICY
In general, all hourly, non-exempt** employees of Passavant Memorial Homes and Subsidiaries are
required to keep a record of hours worked by using the time clock by telephone system. Badge numbers
are established upon employment and payroll is based on the total hours recorded.

**Management has the right to make exceptions based on individual and unique job responsibilities,
assignments, and duties.


                                            PURPOSE

To keep an accurate record of all hours worked by hourly, non-exempt employees of Passavant
Memorial Homes and Subsidiaries.

To establish guidelines to be followed for “missed” punches.

                                          PROCEDURE
Timeclock:

Cards indicating badge numbers are issued to each employee during orientation. The employee must
keep the card with him/her and not leave it at the work site. The employee is to punch in and out each
time/place worked, including trainings, house meetings, etc.

If an employee leaves employment for any reason, the card must be returned to the Human Resources
Department.

NOTE: For the purpose of this policy, “Punching In” and “Punching Out” will refer to the Time
Clock System.

Passavant Memorial Homes and Subsidiaries reserves the right to modify the Timeclock system and
associated procedures as reasonable given advances in technology.




                                             Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 83 of 109




                                                                                         Time Clocks
                                                                                Policy and Procedure
                                                                                              Page 2

Punching In:

Each employee must punch in using his or her own badge number. No employee may punch in for a
co-worker*. If an employee neglects to punch in before starting the work day, they must enter the
missed punch information using the Missed Punch log. This log then must be faxed immediately to the
Payroll Department and no later than Monday mornings. Three (3) missed punches in a nine (9)
month period will subject the employee to disciplinary action.

Punch in time should be no more than five (5) minutes prior to the beginning of the scheduled work
day. Time recorded prior to the beginning of the scheduled work day must be pre-approved by the
Program Director of the work site. Unauthorized early punch in times will be addressed according to
policy regarding discipline.

Punching Out:

Each employee must punch out at the end of his or her scheduled work day. No employee may punch
out for a co-worker*. If an employee neglects to punch out, they must enter the missed punch
information using the Missed Punch log. This log then must be faxed immediately to the Payroll
Department and no later than Monday mornings. Three (3) missed punches in a nine (9) month
period will subject the employee to disciplinary action.

Time recorded in excess of the hours regularly scheduled in a work day must be pre-approved by the
Program Director/Site Supervisor of the work site. Unauthorized additional time worked will be
addressed according to policy regarding discipline.

A punch out time that is recorded prior to the scheduled end of a work day will be considered an early
quit*.

*See Discipline Policy

Time Paid – Lates/Early Quits:

Punch in or punch out time must indicate that eight (8) minutes or more were worked in a quarter hour
period to be paid for that time segment. If less than eight (8) minutes are recorded for the initial or
ending quarter hour of a scheduled work day, no compensation will be made for that quarter hour*.
• If time is not recorded because an employee neglected to punch in or out, the time will be paid if
    the correct procedure for reporting a missed punch is followed.
• Please note that the criteria for paid time does not relate to the criteria outlined in the Discipline
    Policy that determines late times or early quits.




                                              Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 84 of 109


                                                                                          Time Clocks
                                                                                 Policy and Procedure
                                                                                               Page 3

Additional Hours:

Employees will have access to a method to call-in for time above what they had originally scheduled in
the event that the employee cannot reach his/her Direct Supervisor. Passavant Memorial Homes and
Subsidiaries will enable employees to leave a voicemail at the Unapproved Additional Work Time
Voicemail Box that will suffice as notification of needing to stay for additional time, provided that the
employee has an appropriate reason for the additional time. The number for the Unapproved Additional
Work Time Voicemail Box is 1-888-764-6467, ext. 850. The employee must leave a voicemail within 24
hours on the date the employee is working over scheduled time. Failure of the employee to leave a
voicemail within 24 hours will constitute “working over scheduled hours without approval of supervisor”
and will be addressed in accordance with the discipline policy. The voicemail that the employee leaves
must include the following information:
    • Employee’s name
    • Employee’s work location (for example, House Name)
    • Date and time
    • Name of employee’s Direct Supervisor
    • Reason the employee needs to stay for additional time

Procedure for Reporting Missed Punches:
The House Coordinator, Program Director, or Site Supervisor shall notify employees of missed punches
and document this notification on the House Coordinator Missed Punch Verification Form provided by
the Employer. All House Coordinator Missed Punch Verification Forms are to be scanned and emailed
to the Payroll department at Payroll@passavant.org or faxed to 724-775-6971 when Payroll is
completed biweekly. The Payroll Department will store all Missed Punch Verification Forms

The employee is also responsible for completing a missed Punch Form.

Missed punches that are not received by 12:00pm on the Tuesday of the week of payday,
payment will be received in the following biweekly paycheck.

Adjustment checks will be issued only when a supervisory error has occurred (PTO, PRO,
Bereavement, etc. not entered by supervisor).




                                              Exhibit A
 Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 85 of 109




  ATTACHMENT “C”
     Existing Drug and
Alcohol Policies Referenced




                              Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 86 of 109


              PASSAVANT MEMORIAL HOMES FAMILY OF SERVICES
                         Policies and Procedures

                                       Human Resources

                                                                         EFFECTIVE DATE: 10/1/93
                                                               REVISED DATE: 3/1/94, 10/95, 8/96,
                                                             4/97, 1/99, 6/08, 5/13, 4/16, 6/16, 10/18


SUBJECT:         Drug and Alcohol Testing Program

                                              POLICY

It is the policy of Passavant Memorial Homes Family of Services to conduct systematic drug and/or
alcohol testing on an on going basis.

                                            PURPOSE

To maintain a drug and alcohol free workplace in all work sites operated by Passavant Memorial
Homes Family of Services. To prevent any employee from using or being under the influence of
any substance that impairs or alters his/her mind or behavior while on the premises of any
Passavant Memorial Homes Family of Services operated facility or office, or in a company owned
or operated vehicle regardless of whether the employee is on or off duty. To assure that quality
care and safety standards are maintained for all individuals residing and working with Passavant
Memorial Homes Family of Services.

                                          PROCEDURE
Selection Process

All new hires will be required to submit to pre-employment drug testing which will be conducted at
one of Passavant Memorial Homes Family of Services regional offices or a designated medical
facility.

Any employee who sustains a work-related injury must, upon seeking medical treatment, consent
to drug and/or alcohol testing at the time of treatment.

Any employee involved as a driver in a motor vehicle accident shall within one (1) hour from the
time of the accident report for drug and alcohol testing. If the employee is assisted by emergency
responders and/or medical personnel at the accident site for injuries sustained in the accident, the
employee must consent to drug and alcohol testing at the time of treatment.

In the event that Passavant Memorial Homes Family of Services determines in its sole discretion
that medication is unaccounted for, all employees working at the site where the medication was
deemed to be missing will be required to submit to drug testing within one (1) hour of notification.




                                              Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 87 of 109




                                                                Drug and Alcohol Testing Program
                                                                                          Page 2

         Results of this testing will be kept in a confidential file in the Human Resources Office.

         The identities of employees tested will be kept confidential. ONLY designated Human
          Resources personnel will have access to this information.

In addition, Passavant Family of Services reserves the right to require immediate drug and/or
alcohol testing in the following circumstances:

         Any employee who exhibits behavior indicating he or she is under the influence of
          drugs or alcohol while on the premises of any Passavant Memorial Homes Family of
          Services operated facility or office, or in a company owned or operated vehicle
          regardless of whether the employee is on or off duty, can be required to submit to
          drug/alcohol testing authorized by the Vice President of Human Resources or Director
          of Human Resources and CEO. (See Drugs and Alcohol in the Workplace policy for
          procedural details.)

Notification Process
In the event of a work-related injury, drug and/or alcohol testing will simultaneously be completed
by the facility treating the work injury.

In cases of “for cause” testing, the employee will be notified to report immediately to a Passavant
Memorial Homes Family of Services designated facility for drug and/or alcohol testing. Should
there be any suspicion of alcohol consumption by an employee on the premises of any Passavant
Memorial Homes Family of Services operated facility or office, or in a company owned or operated
vehicle regardless of whether the employee is on or off duty, Passavant Memorial Homes Family of
Services will designate personnel to drive the employee to the testing facility, or assure the
employee calls someone to drive them to the designated testing facility.

**Refusal to comply with testing procedure and to complete testing will result in the
termination of employment with Passavant Memorial Homes Family of Services.

Testing Process
Passavant Memorial Homes Family of Services will identify the medical facility that will conduct and
complete the drug and/or alcohol testing.

Positive test results for any controlled substance or illegal drug will make an employee ineligible for
active employment with Passavant Memorial Homes Family of Services. No evidence of the use
of a controlled substance or illegal drug will be acceptable.

In the event of a positive test result for any controlled substance or illegal drug, the employee has
the right to have another test completed. This test will be completed using the remainder of the
original specimen. The employee may have the specimen tested at a laboratory of their choice.




                                               Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 88 of 109



                                                                 Drug and Alcohol Testing Program
                                                                                            Page 3


The cost of the second testing will be at the employee's expense.

Positive test results for the presence of alcohol will be acceptable only if the level is less than .04
(4%). In the event of a positive test result for a legal substance (i.e. alcohol) the employee has the
right to have another test completed. The test will be completed using the remainder of the split
sample. The employee may have the specimen tested at a laboratory of their choice. The cost of
the second test will be at the employee's expense.

If test results are positive but indicate the presence of an approved/prescribed drug, the employee
will be required to:

     Provide written verification of prescription/need for medication from physician within 48
      hours of positive test result.

     Submit to retest within 90 days to assure the continuation of therapeutic level of
      prescribed/approved medication.

In the event of a positive result for marijuana, if the employee indicates that he/she is prescribed
medical marijuana the employee will be required to comply with the Medical Marijuana Act, Act 16
of 2016 (“Act”) and shall provide a valid certification pursuant to the Act and a valid identification
card issued by the Department of Health within forty-eight (48) hours of a positive test result.

Medical marijuana may only be dispensed to “a patient who receives a certification from a
physician who is registered with the Department of Health pursuant to the Act, and is in possession
of a valid identification card issued by the Department of Health.”

The use of medical marijuana is lawful as part of the treatment of a serious medical condition as
authorized in a Certification.

Serious Medical Conditions are any of the following:
    1.   Cancer
    2.   Positive Status for Human Immunodeficiency Virus or Acquired Immune Deficiency
         Syndrome
    3.   Amyotrophic Lateral Sclerosis
    4.   Parkinson’s Disease
    5.   Multiple Sclerosis
    6.   Damage to the nervous tissue of the spinal cord with objective neurological indication of
         intractable spasticity
    7. Epilepsy
    8. Inflammatory Bowel Disease
    9. Neuropathies




                                               Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 89 of 109


                                                                  Drug and Alcohol Testing Program
                                                                                             Page 4


    10. Huntington’s Disease
    11. Crohn’s Disease
    12. Post-Traumatic Stress Disorder
    13. Intractable Seizures
    14. Glaucoma
    15. Sickle Cell Anemia
    16. Severe Chronic or intractable pain of neuropathic origin or severe chronic or intractable
        pain in which conventional therapeutic intervention and opiate therapy is contraindicated
        or ineffective.
    17. Autism

Also, employees shall be prohibited from performing any task which the employer deems life-
threatening to either the employee or any of the employees of the employer while under the
influence. Employees will also be prohibited from performing any duty which could result in a
public health or safety risk while under the influence of medical marijuana.

**NOTE: Prescribed and over the counter medication may be exempt within acceptable limits with
dosage approved by testing physician. It is the employee's responsibility to advise the medical
testing facility of all medications taken within the past (24) hours prior to testing.

General Guidelines
Passavant Memorial Homes Family of Services reserves the right to test employees at any time.
Notification and testing will be kept confidential. The cost of the testing will be the responsibility of
Passavant Memorial Homes.

If an employee is notified that he or she is to submit to testing, and refuses at any time, Passavant
Memorial Homes Family of Services reserves the right to terminate employment.

If an employee voluntarily seeks and obtains formal treatment in a licensed rehabilitation substance
abuse treatment program, and then; provides written official documentation of the successful
completion of such program, he or she may then be eligible for re-hire.

Eligibility for re-hire will be based on:
     Past work history including job performance record
     Recommendations of appropriate supervisor(s)
     The successful completion of a Drug and/or Alcohol Testing by the medical facility
         identified by Passavant.

**Cost of the test will be the responsibility of the employee.
All testing records will be kept in a confidential file in the Human Resources office.

The CEO and President of Passavant Memorial Homes Family of Services may review procedure
methods and tests results at any time.




                                                Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 90 of 109




                    PASSAVANT MEMORIAL HOMES
                        FAMILY OF SERVICES
                      Drug and/or Alcohol Testing Program
                            Acknowledgement/Consent Form



I, ____________________________________________________________________, have been
inserviced and understand the procedure of Passavant Memorial Homes Family of Services drug
and/or alcohol random and for cause drug/alcohol testing program. I understand, if selected, the
medical facility will be chosen by Passavant Memorial Homes Family of Services and the cost of
the testing will be paid by Passavant Memorial Homes Family of Services. I further understand
that failure to complete the testing when required and/or a positive test result will result in the
termination of my employment.

I have been informed that in the event of a positive test result, I have the right to have another test
completed. It has also been reviewed and my understanding is that the testing will be completed
using the remainder of the original specimen and that I may have the specimen tested at a
laboratory of my choice. I understand that the cost of this second testing will be at my expense.

I will not hold Passavant Memorial Homes Family of Services or the hospital responsible for the
test results that jeopardize my employment with Passavant Memorial Homes Family of Services.


_______________________________________________                      __________________________
Signature of employee                                                Date



_____________________________________________                        __________________________
Signature of witness                                                 Date




                                               Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 91 of 109




                                  NOTICE OF PRE-EMPLOYMENT
                                CONTROLLED SUBSTANCE TESTING


          As part of your employment application process you must successfully pass a controlled substance
test for drugs associated with substance use, prior to being offered employment with Passavant Memorial
Homes Family of Services.

          In privacy and under sanitary conditions, you will be required to provide a urine sample, which
will be immediately tested by Passavant Memorial Homes Family of Services staff. If your sample should
test positive or indicate a controlled substance, you will be so advised and not offered employment with
Passavant Memorial Homes Family of Services.

         At your sole cost and expense, you may have another test performed at another laboratory
previously approved by Passavant Memorial Homes Family of Services. Should this test be negative your
application for employment shall be reconsidered.


                                       CONSENT FOR TESTING

          I have been informed of Passavant Memorial Homes Family of Services policy prohibiting the use
of drugs or alcohol in the work place and reporting to work impaired by or under the influence of any legal
or illegal substance. I understand that testing for controlled substances is required as part of my pre-
employment application and evaluation process.

         I further understand that if hired by Passavant Memorial Homes Family of Services I am bound by
the terms of policies of Passavant Memorial Homes dealing with Drug and Alcohol Use In The Workplace,
Drug and Alcohol Testing Program and may be required to again submit to drug/alcohol testing during the
course of my employment.

         I consent for Passavant Memorial Homes Family of Services to test urine specimens supplied by
me for the above purposes.
                                                           ____________________________
                                                           SIGNATURE

                                                              ____________________________
                                                              PRINTED NAME

                                                              ____________________________
                                                              DATE




                                                Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 92 of 109




                         PASSAVANT MEMORIAL HOMES
                            Policies and Procedures

                                   Human Resources

                                                                  EFFECTIVE DATE: 5/93
                                                                  REVISED DATE: 10/1/93,
                                                                 10/95, 8/96, 4/97, 1/99, 5/13

SUBJECT:        Drug and Alcohol use in the Workplace

                                         POLICY
Passavant Memorial Homes is dedicated to the maintenance of a workplace free from the
use of drugs and alcohol for all employees.

                                        PURPOSE

To provide quality services to all individuals living at Passavant Memorial Homes by
assuring that services are provided by employees free from any effects of substance abuse.
To clearly prohibit the use of any mind or behavior altering substance in the workplace.

                                      PROCEDURE

Drug Free Workplace
A drug free workplace will be maintained at all work sites operated by Passavant Memorial
Homes. This will be accomplished by the enforcement of the following regulations:

•   The manufacture, distribution, dispensation, possession or use of an illegal drug or
    controlled substance in the workplace is strictly prohibited. Employees violating this
    policy will be subject to disciplinary action, up to and including termination.

•   An employee convicted of violating a controlled substance or illegal drug statute must
    notify the Vice President of Human Resources of the conviction. Failure to do so will
    result in disciplinary action, up to and including termination.

Alcohol Free Workplace
An alcohol free workplace will be maintained at all work sites operated by Passavant
Memorial Homes. This will be accomplished by the enforcement of the following
regulations:

•   The use of, possession of, or being under the influence of any drug or alcoholic
    substance in the workplace or on any Passavant property regardless of whether the
    employee is on duty or not is prohibited. Any employee who violates this policy will be
    subject to disciplinary action, up to and including termination.



                                          Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 93 of 109




                                                    Drug and Alcohol use in the Workplace
                                                                                   Page 2


•   Any employee convicted of a DUI must notify the Vice President of Human Resources,
    as per the Driving Requirements policy. Failure to do so will result in disciplinary action,
    up to and including termination.

Drug and Alcohol Free Workplace
Passavant Memorial Homes will conduct “for cause” drug and/or alcohol testing.
Additionally, in the event of a work-related injury, drug and/or alcohol testing will
simultaneously be completed by the facility treating the work injury. Any employee involved
as the driver in a motor vehicle accident will report for drug and alcohol testing within one
(1) hour from the time of the accident. In the event that it is determined that medication is
unaccounted for, all employees working at the site of the missing medication will be
required to submit to drug testing within one (1) hour of notification. All notifications and
test results will be maintained in a confidential file in the Human Resources office. (See
Drug and Alcohol Testing policy.)

If, at any time, an individual suspects any employee or co-worker of being under the
influence of drugs or alcohol while on the premises of a Passavant Memorial Homes
residence or office, regardless of whether the employee is on duty or not, the following
steps should be taken.

•   The supervisor will be notified immediately. The supervisor will assess the situation.
•   The supervisor will then notify the Vice President of Human Resources. If probable
    cause is evident, immediate drug/alcohol testing will be authorized. The CEO and
    President will be notified of action taken.
•   The employee suspected of being under the influence of drugs or alcohol will be
    suspended pending results of testing.
•   If test results are positive, the employee will be subject to disciplinary action, up to and
    including termination.

**Refusal to submit to testing will result in termination.

If an employee voluntarily seeks and obtains formal treatment in a licensed rehabilitation
substance abuse treatment program, and then; provides written official documentation of
the successful completion of such program, he or she may then be eligible for rehire. (See
Drug and Alcohol Testing Program Policy)




                                           Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 94 of 109




                             PASSAVANT MEMORIAL HOMES
                                Policies and Procedures

                                       Human Resources

                                                                            EFFECTIVE DATE: 4/11
                                                                                   REVISED: 6/16

SUBJECT:         Pre-Employment Drug and Alcohol Screening Policy


                                              POLICY

It is the policy of Passavant Memorial Homes to provide a safe drug and alcohol free environment
for consumers, visitors and employees. Passavant Memorial Homes, in accordance with this
policy, will test all applicants to whom an offer of employment is to be extended for prohibited drug
and alcohol use through pre-employment drug screening test.

                                            PURPOSE
The purpose of this policy is to ensure that applicants who are being considered for employment by
Passavant Memorial Homes are free from prohibited drug and alcohol use. The requirements and
procedures outlined in this policy shall apply to all external candidates hired or rehired at
Passavant Memorial Homes on or after April 1, 2011.

Prohibited drug and alcohol use shall include using or being under the influence of any legal or
illegal substance that impairs or alters his/her mind or behavior, including any controlled substance,
illegal drug (including medically prescribed marijuana), or legal substance above the acceptable
limits set forth by the State Department of Transportation.

                                          PROCEDURE
Pre-Employment Drug Screening

Pre-employment prohibited drug and alcohol screening test is to be completed on every individual
to whom an offer of employment is to be extended by Passavant Memorial Homes.

Notification Process

All offers of employment, including verbal and subsequent written confirmation must include a
statement indicating that the offer is conditioned on successful completion of the pre-employment
drug screen.




                                              Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 95 of 109




                                             Pre-Employment Drug and Alcohol Screening Policy
                                                                                      Page 2


This procedure must be completed prior to the start of employment. All applicants must sign a
Consent/Acknowledgement Form consenting to the Pre-employment prohibited drug and alcohol
screening policy.

Refusal to comply with testing procedure and to complete testing will result in the withdrawal of
offer of employment with Passavant Memorial Homes.

Testing Process

Passavant Memorial Homes will identify the medical facility that will conduct and complete the pre-
employment drug and/or alcohol testing.

Positive test results for any controlled substance or illegal drug (including medically prescribed
marijuana) will make an employee ineligible for active employment with Passavant Memorial
Homes. No evidence of the use of a controlled substance or illegal drug (including medically
prescribed marijuana) will be acceptable.

In the event of a positive test result for any controlled substance or illegal drug (including medically
prescribed marijuana), the employee has the right to have another test completed. This test will be
completed using the remainder of the original specimen. The employee may have the specimen
tested at a laboratory of their choice. The cost of the second testing will be at the employee's
expense.

Positive test results for the presence of a legal substance (i.e. alcohol) will be acceptable only
within the limits and standards set by the state Department of Transportation. (A level below
.04%) Evidence of the use of a legal substance beyond this standard will not be acceptable.

If test results are positive but indicate the presence of an approved/prescribed drug (NOT including
medically prescribed marijuana), the employee will be required to:

     Provide written verification of prescription/need for medication from physician within 48
      hours of positive test result.

     Submit to retest within 90 days to assure the continuation of therapeutic level of
      prescribed/approved medication.

**NOTE: Prescribed and over the counter medication may be exempt within acceptable limits with
dosage approved by testing physician. It is the employee's responsibility to advise the medical
testing facility of all medications taken within the past (24) hours prior to testing.




                                               Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 96 of 109




                                             Pre-Employment Drug and Alcohol Screening Policy
                                                                                      Page 3

General Guidelines
Passavant Memorial Homes reserves the right to test all applicants which have been extended an
offer of employment prior to beginning their employment at Passavant Memorial Homes.
Notification and testing will be kept confidential. The cost of the initial testing will be the
responsibility of Passavant Memorial Homes.

When an applicant who has been extended an offer of employment is notified that he or she is to
submit to testing, and refuses at any time, Passavant Memorial Homes reserves the right to
rescind the offer of employment.

All testing records will be kept in a confidential file in the Human Resources office.

The CEO and President of Passavant Memorial Homes may review procedure methods and tests
results at any time.




                                               Exhibit A
   Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 97 of 109




    PASSAVANT MEMORIAL HOMES and Subsidiaries
        Drug and/or Alcohol Pre-Employment Testing Program
                            Acknowledgement/Consent Form



I, ____________________________________________________________________, have been
inserviced and understand the procedure of Passavant Memorial Homes' Pre-employment drug
and/or alcohol random and for cause drug/alcohol testing program. I understand the medical
facility will be chosen by Passavant Memorial Homes and the cost of the testing will be paid by
Passavant Memorial Homes.

I further understand that employment is conditioned upon a negative test result, whereby positive
results for any controlled substance, illegal drug (including medically prescribed marijuana), or
legal substance above the acceptable limits set forth by the State Department of Transportation,
will result in the rescission of my employment offer. I further understand that failure to complete
the testing when required will result in the rescission of my employment offer.

I have been informed that in the event of a positive test result, I have the right to have another test
completed. It has also been reviewed and my understanding is that the testing will be completed
using the remainder of the original specimen and that I may have the specimen tested at a
laboratory of my choice. I understand that the cost of this second testing will be at my expense.

I will not hold Passavant Memorial Homes or the hospital responsible for the test results that
jeopardize my employment with Passavant Memorial Homes.




_______________________________________________                      __________________________
Signature of applicant                                               Date



_____________________________________________                        __________________________
Signature of witness                                                 Date




                                               Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 98 of 109




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 99 of 109




 ATTACHMENT “D”
     Previous Extension and Side
Agreements Integrated Into the CBA




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 100 of 109




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 101 of 109




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 102 of 109




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 103 of 109




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 104 of 109




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 105 of 109




                             Exhibit A
    Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 106 of 109




                                          Side Agreement #1

Management and the Union agree that during the term of this agreement, House Coordinators are not
responsible to perform the following duties:

        1. Assign or reassign Residential Assistants to work at another location unless the employee is
           assigned to the home or buddy home for which the House Coordinator is responsible.
        2. Complete staff "evaluations".

Passavant and the Teamsters agree that Residential Assistants may complete a consumer assessment to
assist with ISP planning; however, the person completing the assessment should sign and date the
document.



                                          Side Agreement #2

Where and when appropriate, one (1) staff person, as determined by Management, will be permitted to
attend and give input towards a consumer's Individuals Support Plan (ISP).



                   l!                     Side Agreement #3

Union stewards will be given time off, without pay to attend meetings called by Local Union 926 or 261
when the meeting involves a Passavant-related issue and provided the Steward has given the Company
at least forty-eight (48) hours advance notice. In such event, the Steward, will not be required to use
PTO, vacation or personal days. This provision is subject, however, to the superior needs of the
Company to provide coverage for the consumers, and in the event of any emergency, such authority
may be cancelled due  ' to the need to provide coverage as set forth herein by the Company.




                                          Side Agreement #5

In recognition of the passage of Act 32 of 2008, the Company will deduct local taxes from employees'
pay upon the effective date of such Act, and as required by such Act.




                                               Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 107 of 109




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 108 of 109




                             Exhibit A
Case 2:21-cv-00284-WSS Document 1-2 Filed 03/01/21 Page 109 of 109




                             Exhibit A
